 

Exhibit 10.3 



 

ISDA

International Swaps and Derivatives Association, Inc.

 

2002 MASTER AGREEMENT

 

dated as of ___________________________________________

 

  and  

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

 

Accordingly, the parties agree as follows:―

 

1.           Interpretation

 

(a)          Definitions. The terms defined in Section 14 and elsewhere in this
Master Agreement will have the meanings therein specified for the purpose of
this Master Agreement.

 

(b)          Inconsistency. In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the relevant Transaction.

 

(c)          Single Agreement. All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.           Obligations

 

(a)          General Conditions.

 

(i)          Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii)         Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency. Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.

 

Copyright © 2002 by International Swaps and Derivatives Association, Inc.

 

 

 



(iii)        Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).

 

(b)          Change of Account. Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the Scheduled Settlement Date for the payment
or delivery to which such change applies unless such other party gives timely
notice of a reasonable objection to such change.

 

(c)          Netting of Payments. If on any date amounts would otherwise be
payable:―

 

(i)          in the same currency; and

 

(ii)         in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

 

(d)          Deduction or Withholding for Tax.

 

(i)          Gross-Up. All payments under this Agreement will be made without
any deduction or withholding for or on account of any Tax unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:―

 

(1)         promptly notify the other party (“Y”) of such requirement;

 

(2)         pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

 

(3)         promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

 2ISDA® 2002

 



(4)         if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for:―

 

(A)         the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)         the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for (I)
any action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

 

(ii)         Liability. If:―

 

(1)         X is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

 

(2)         X does not so deduct or withhold; and

 

(3)         a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.           Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a)          Basic Representations.

 

(i)          Status. It is duly organised and validly existing under the laws of
the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;

 

(ii)         Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

 3ISDA® 2002

 



(iii)        No Violation or Conflict. Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv)        Consents. All governmental and other consents that are required to
have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v)         Obligations Binding. Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)          Absence of Certain Events. No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.

 

(c)          Absence of Litigation. There is not pending or, to its knowledge,
threatened against it, any of its Credit Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

 

(d)          Accuracy of Specified Information. All applicable information that
is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

 

(e)          Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

 

(f)          Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

(g)          No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.

 

4.           Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:―

 

(a)          Furnish Specified Information. It will deliver to the other party
or, in certain cases under clause (iii) below, to such government or taxing
authority as the other party reasonably directs:―

 

(i)          any forms, documents or certificates relating to taxation specified
in the Schedule or any Confirmation;

 

(ii)         any other documents specified in the Schedule or any Confirmation;
and

 

 4ISDA® 2002

 



(iii)        upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)          Maintain Authorisations. It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

 

(c)          Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d)          Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

 

(e)          Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp
Tax levied or imposed upon it or in respect of its execution or performance of
this Agreement by a jurisdiction in which it is incorporated, organised, managed
and controlled or considered to have its seat, or where an Office through which
it is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.

 

5.           Events of Default and Termination Events

 

(a)          Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes
(subject to Sections 5(c) and 6(e)(iv)) an event of default (an “Event of
Default”) with respect to such party:―

 

(i)          Failure to Pay or Deliver. Failure by the party to make, when due,
any payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2)
or (4) required to be made by it if such failure is not remedied on or before
the first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

 

(ii)         Breach of Agreement; Repudiation of Agreement.

 

(1)         Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or

 

(2)         the party disaffirms, disclaims, repudiates or rejects, in whole or
in part, or challenges the validity of, this Master Agreement, any Confirmation
executed and delivered by that party or any Transaction evidenced by such a
Confirmation (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);

 

 5ISDA® 2002

 



(iii)        Credit Support Default.

 

(1)         Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

 

(2)         the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in each case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3)         the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(iv)        Misrepresentation. A representation (other than a representation
under Section 3(e) or 3(f)) made or repeated or deemed to have been made or
repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;

 

(v)         Default Under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party:―

 

(1)         defaults (other than by failing to make a delivery) under a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(2)         defaults, after giving effect to any applicable notice requirement
or grace period, in making any payment due on the last payment or exchange date
of, or any payment on early termination of, a Specified Transaction (or, if
there is no applicable notice requirement or grace period, such default
continues for at least one Local Business Day);

 

(3)         defaults in making any delivery due under (including any delivery
due on the last delivery or exchange date of) a Specified Transaction or any
credit support arrangement relating to a Specified Transaction and, after giving
effect to any applicable notice requirement or grace period, such default
results in a liquidation of, an acceleration of obligations under, or an early
termination of, all transactions outstanding under the documentation applicable
to that Specified Transaction; or

 

(4)         disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

 6ISDA® 2002

 



(vi)        Cross-Default. If “Cross-Default” is specified in the Schedule as
applying to the party, the occurrence or existence of:―

 

(1)         a default, event of default or other similar condition or event
(however described) in respect of such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party under one or more
agreements or instruments relating to Specified Indebtedness of any of them
(individually or collectively) where the aggregate principal amount of such
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (2) below, is not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments before it would otherwise have
been due and payable; or

 

(2)         a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
under such agreements or instruments on the due date for payment (after giving
effect to any applicable notice requirement or grace period) in an aggregate
amount, either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;

 

(vii)       Bankruptcy. The party, any Credit Support Provider of such party or
any applicable Specified Entity of such party:―

 

(1)         is dissolved (other than pursuant to a consolidation, amalgamation
or merger); (2) becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

 7ISDA® 2002

 



(viii)      Merger Without Assumption. The party or any Credit Support Provider
of such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:―

 

(1)         the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party; or

 

(2)         the benefits of any Credit Support Document fail to extend (without
the consent of the other party) to the performance by such resulting, surviving
or transferee entity of its obligations under this Agreement.

 

(b)         Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes (subject
to Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to clause
(vi) below:―

 

(i)          Illegality. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party) occurring after a Transaction is entered into, it
becomes unlawful under any applicable law (including without limitation the laws
of any country in which payment, delivery or compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant payment, delivery or compliance were required
on that day (in each case, other than as a result of a breach by the party of
Section 4(b)):―

 

(1)         for the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or

 

(2)         for such party or any Credit Support Provider of such party (which
will be the Affected Party) to perform any absolute or contingent obligation to
make a payment or delivery which such party or Credit Support Provider has under
any Credit Support Document relating to such Transaction, to receive a payment
or delivery under such Credit Support Document or to comply with any other
material provision of such Credit Support Document;

 

(ii)         Force Majeure Event. After giving effect to any applicable
provision, disruption fallback or remedy specified in, or pursuant to, the
relevant Confirmation or elsewhere in this Agreement, by reason of force majeure
or act of state occurring after a Transaction is entered into, on any day:―

 

(1)         the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction is prevented from performing any absolute or contingent obligation
to make a payment or delivery in respect of such Transaction, from receiving a
payment or delivery in respect of such Transaction or from complying with any
other material provision of this Agreement relating to such Transaction (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such Office so to
perform, receive or comply (or it would be impossible or impracticable for such
Office so to perform, receive or comply if such payment, delivery or compliance
were required on that day); or

 

 8ISDA® 2002

 



(2)         such party or any Credit Support Provider of such party (which will
be the Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),

 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii)        Tax Event. Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B)
receive a payment from which an amount is required to be deducted or withheld
for or on account of a Tax (except in respect of interest under Section 9(h))
and no additional amount is required to be paid in respect of such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iv)        Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

 

(v)         Credit Event Upon Merger. If “Credit Event Upon Merger” is specified
in the Schedule as applying to the party, a Designated Event (as defined below)
occurs with respect to such party, any Credit Support Provider of such party or
any applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:―

 

(1)         X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets (or any substantial part of the
assets comprising the business conducted by X as of the date of this Master
Agreement) to, or reorganises, reincorporates or reconstitutes into or as,
another entity;

 

 9ISDA® 2002

 



(2)         any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or

 

(3)         X effects any substantial change in its capital structure by means
of the issuance, incurrence or guarantee of debt or the issuance of (A)
preferred stock or other securities convertible into or exchangeable for debt or
preferred stock or (B) in the case of entities other than corporations, any
other form of ownership interest; or

 

(vi)        Additional Termination Event. If any “Additional Termination Event”
is specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

 

(c)          Hierarchy of Events.

 

(i)          An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.

 

(ii)         Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

 

(iii)        If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and not a
Force Majeure Event.

 

(d)          Deferral of Payments and Deliveries During Waiting Period. If an
Illegality or a Force Majeure Event has occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be required to
be made under that Transaction will be deferred to, and will not be due until:―

 

(i)          the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first day that would have been a Local Business
Day or Local Delivery Day, as appropriate, but for the occurrence of the event
or circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

 

(ii)         if earlier, the date on which the event or circumstance
constituting or giving rise to that Illegality or Force Majeure Event ceases to
exist or, if such date is not a Local Business Day or, in the case of a
delivery, a Local Delivery Day, the first following day that is a Local Business
Day or Local Delivery Day, as appropriate.

 

 10ISDA® 2002

 



(e)          Inability of Head or Home Office to Perform Obligations of Branch.
If (i) an Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or compliance with the relevant provision by the
Affected Party’s head or home office and (iv) the Affected Party’s head or home
office fails so to perform or comply due to the occurrence of an event or
circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i)or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party’s head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6.           Early Termination; Close-Out Netting

 

(a)          Right to Terminate Following Event of Default. If at any time an
Event of Default with respect to a party (the “Defaulting Party”) has occurred
and is then continuing, the other party (the “Non-defaulting Party”) may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all outstanding Transactions. If,
however, “Automatic Early Termination” is specified in the Schedule as applying
to a party, then an Early Termination Date in respect of all outstanding
Transactions will occur immediately upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6)
or, to the extent analogous thereto, (8), and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).

 

(b)          Right to Terminate Following Termination Event.

 

(i)          Notice. If a Termination Event other than a Force Majeure Event
occurs, an Affected Party will, promptly upon becoming aware of it, notify the
other party, specifying the nature of that Termination Event and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require. If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.

 

(ii)         Transfer to Avoid Termination Event. If a Tax Event occurs and
there is only one Affected Party, or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii)        Two Affected Parties. If a Tax Event occurs and there are two
Affected Parties, each party will use all reasonable efforts to reach agreement
within 30 days after notice of such occurrence is given under Section 6(b)(i) to
avoid that Termination Event.

 

 11ISDA® 2002

 



(iv)        Right to Terminate.

 

(1)         If:―

 

(A)         a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

 

(B)         a Credit Event Upon Merger or an Additional Termination Event
occurs, or a Tax Event Upon Merger occurs and the Burdened Party is not the
Affected Party,

 

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Nonaffected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(2)         If at any time an Illegality or a Force Majeure Event has occurred
and is then continuing and any applicable Waiting Period has expired:―

 

(A)         Subject to clause (B) below, either party may, by not more than 20
days notice to the other party, designate (I) a day not earlier than the day on
which such notice becomes effective as an Early Termination Date in respect of
all Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

 

(B)         An Affected Party (if the Illegality or Force Majeure Event relates
to performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section
6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.

 

(c)          Effect of Designation.

 

(i)          If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

 

(ii)         Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
9(h)(i) in respect of the Terminated Transactions will be required to be made,
but without prejudice to the other provisions of this Agreement. The amount, if
any, payable in respect of an Early Termination Date will be determined pursuant
to Sections 6(e) and 9(h)(ii).

 

 12ISDA® 2002

 



(d)          Calculations; Payment Date.

 

(i)          Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including any quotations, market data or information from internal sources used
in making such calculations), (2) specifying (except where there are two
Affected Parties) any Early Termination Amount payable and (3) giving details of
the relevant account to which any amount payable to it is to be paid. In the
absence of written confirmation from the source of a quotation or market data
obtained in determining a Close-out Amount, the records of the party obtaining
such quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

 

(ii)         Payment Date. An Early Termination Amount due in respect of any
Early Termination Date will, together with any amount of interest payable
pursuant to Section 9(h)(ii)(2), be payable (1) on the day on which notice of
the amount payable is effective in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default and (2) on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (or, if there are two Affected Parties, after the day on
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is effective) in the case of an Early Termination Date
which is designated as a result of a Termination Event.

 

(e)          Payments on Early Termination. If an Early Termination Date occurs,
the amount, if any, payable in respect of that Early Termination Date (the
“Early Termination Amount”) will be determined pursuant to this Section 6(e) and
will be subject to Section 6(f).

 

(i)          Events of Default. If the Early Termination Date results from an
Event of Default, the Early Termination Amount will be an amount equal to (1)
the sum of (A) the Termination Currency Equivalent of the Close-out Amount or
Close-out Amounts (whether positive or negative) determined by the Nondefaulting
Party for each Terminated Transaction or group of Terminated Transactions, as
the case may be, and (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (2) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the Early
Termination Amount is a positive number, the Defaulting Party will pay it to the
Non-defaulting Party; if it is a negative number, the Non-defaulting Party will
pay the absolute value of the Early Termination Amount to the Defaulting Party.

 

(ii)         Termination Events. If the Early Termination Date results from a
Termination Event:―

 

(1)         One Affected Party. Subject to clause (3) below, if there is one
Affected Party, the Early Termination Amount will be determined in accordance
with Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

 

(2)         Two Affected Parties. Subject to clause (3) below, if there are two
Affected Parties, each party will determine an amount equal to the Termination
Currency Equivalent of the sum of the Close-out Amount or Close-out Amounts
(whether positive or negative) for each Terminated Transaction or group of
Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party “X”) and the lower amount so
determined (by party “Y”) and (II) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to Y. If the Early Termination Amount is a positive number,
Y will pay it to X; if it is a negative number, X will pay the absolute value of
the Early Termination Amount to Y.

 

 13ISDA® 2002

 



(3)         Mid-Market Events. If that Termination Event is an Illegality or a
Force Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:―

 

(A)         if obtaining quotations from one or more third parties (or from any
of the Determining Party’s Affiliates), ask each third party or Affiliate (I)
not to take account of the current creditworthiness of the Determining Party or
any existing Credit Support Document and (II) to provide mid-market quotations;
and

 

(B)         in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

 

(iii)        Adjustment for Bankruptcy. In circumstances where an Early
Termination Date occurs because Automatic Early Termination applies in respect
of a party, the Early Termination Amount will be subject to such adjustments as
are appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv)        Adjustment for Illegality or Force Majeure Event. The failure by a
party or any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

 

(v)         Pre-Estimate. The parties agree that an amount recoverable under
this Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such
amount is payable for the loss of bargain and the loss of protection against
future risks, and, except as otherwise provided in this Agreement, neither party
will be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

 

(f)          Set-Off. Any Early Termination Amount payable to one party (the
“Payee”) by the other party (the “Payer”), in circumstances where there is a
Defaulting Party or where there is one Affected Party in the case where either a
Credit Event Upon Merger has occurred or any other Termination Event in respect
of which all outstanding Transactions are Affected Transactions has occurred,
will, at the option of the Non-defaulting Party or the Nonaffected Party, as the
case may be (“X”) (and without prior notice to the Defaulting Party or the
Affected Party, as the case may be), be reduced by its set-off against any other
amounts (“Other Amounts”) payable by the Payee to the Payer (whether or not
arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of the obligation). To the extent
that any Other Amounts are so set off, those Other Amounts will be discharged
promptly and in all respects. X will give notice to the other party of any
set-off effected under this Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

 14ISDA® 2002

 



If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7.           Transfer

 

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:―

 

(a)          a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b)          a party may make such a transfer of all or any part of its interest
in any Early Termination Amount payable to it by a Defaulting Party, together
with any amounts payable on or with respect to that interest and any other
rights associated with that interest pursuant to Sections 8, 9(h) and 11.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8.           Contractual Currency

 

(a)          Payment in the Contractual Currency. Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the “Contractual Currency”). To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency, except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in good faith and
using commercially reasonable procedures in converting the currency so tendered
into the Contractual Currency, of the full amount in the Contractual Currency of
all amounts payable in respect of this Agreement. If for any reason the amount
in the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

 

(b)          Judgments. To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in clause (i) or (ii) above, the party
seeking recovery, after recovery in full of the aggregate amount to which such
party is entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.

 

 15ISDA® 2002

 



(c)          Separate Indemnities. To the extent permitted by applicable law,
the indemnities in this Section 8 constitute separate and independent
obligations from the other obligations in this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party to which any payment is owed and will not be
affected by judgment being obtained or claim or proof being made for any other
sums payable in respect of this Agreement.

 

(d)          Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

 

9.           Miscellaneous

 

(a)          Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

 

(b)          Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

 

(c)          Survival of Obligations. Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.

 

(d)          Remedies Cumulative. Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

 

(e)          Counterparts and Confirmations.

 

(i)          This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission and by electronic messaging system), each of which will
be deemed an original.

 

(ii)         The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

 

(f)          No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)          Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

 16ISDA® 2002

 



(h)          Interest and Compensation.

 

(i)          Prior to Early Termination. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant
Transaction:―

 

(1)         Interest on Defaulted Payments. If a party defaults in the
performance of any payment obligation, it will, to the extent permitted by
applicable law and subject to Section 6(c), pay interest (before as well as
after judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the original
due date for payment to (but excluding) the date of actual payment (and
excluding any period in respect of which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or (C) below), at the
Default Rate.

 

(2)         Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

 

(3)         Interest on Deferred Payments. If:―

 

(A)         a party does not pay any amount that, but for Section 2(a)(iii),
would have been payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount to the other party on demand (after such
amount becomes payable) in the same currency as that amount, for the period from
(and including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

 

(B)         a payment is deferred pursuant to Section 5(d), the party which
would otherwise have been required to make that payment will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as no Event
of Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

 

 17ISDA® 2002

 

 

(C)         a party fails to make any payment due to the occurrence of an
Illegality or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event continues and
no Event of Default or Potential Event of Default with respect to that party has
occurred and is continuing, pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the date the party fails to
make the payment due to the occurrence of the relevant Illegality or Force
Majeure Event (or, if later, the date the payment is no longer deferred pursuant
to Section 5(d)) to (but excluding) the earlier of the date the event or
circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

 

(4)         Compensation for Deferred Deliveries. If:―

 

(A)         a party does not perform any obligation that, but for Section
2(a)(iii), would have been required to be settled by delivery;

 

(B)         a delivery is deferred pursuant to Section 5(d); or

 

(C)         a party fails to make a delivery due to the occurrence of an
Illegality or a Force Majeure Event at a time when any applicable Waiting Period
has expired,

 

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.

 

(ii)         Early Termination. Upon the occurrence or effective designation of
an Early Termination Date in respect of a Transaction:―

 

(1)         Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the relevant Transaction, and to the extent permitted by applicable
law, interest will accrue on the amount of any payment obligation or the amount
equal to the fair market value of any obligation required to be settled by
delivery included in such determination in the same currency as that amount, for
the period from (and including) the date the relevant obligation was (or would
have been but for Section 2(a)(iii) or 5(d)) required to have been performed to
(but excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.

 

(2)         Interest on Early Termination Amounts. If an Early Termination
Amount is due in respect of such Early Termination Date, that amount will, to
the extent permitted by applicable law, be paid together with interest (before
as well as after judgment) on that amount in the Termination Currency, for the
period from (and including) such Early Termination Date to (but excluding) the
date the amount is paid, at the Applicable Close-out Rate.

 

(iii)        Interest Calculation. Any interest pursuant to this Section 9(h)
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

 

 18ISDA® 2002

 



10.         Offices; Multibranch Parties

 

(a)          If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to and agrees with the other party that, notwithstanding
the place of booking or its jurisdiction of incorporation or organisation, its
obligations are the same in terms of recourse against it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d) for so long as the
payment or delivery is so deferred. This representation and agreement will be
deemed to be repeated by each party on each date on which the parties enter into
a Transaction.

 

(b)          If a party is specified as a Multibranch Party in the Schedule,
such party may, subject to clause (c) below, enter into a Transaction through,
book a Transaction in and make and receive payments and deliveries with respect
to a Transaction through any Office listed in respect of that party in the
Schedule (but not any other Office unless otherwise agreed by the parties in
writing).

 

(c)          The Office through which a party enters into a Transaction will be
the Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to Section
6(b)(ii), neither party may change the Office in which it books the Transaction
or the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior written consent of the other party.

 

11.         Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-ofpocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.         Notices

 

(a)          Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:―

 

(i)          if in writing and delivered in person or by courier, on the date it
is delivered;

 

(ii)         if sent by telex, on the date the recipient’s answerback is
received;

 

(iii)        if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

 

(iv)        if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

 

(v)         if sent by electronic messaging system, on the date it is received;
or

 

 19ISDA® 2002

 



(vi)        if sent by e-mail, on the date it is delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)          Change of Details. Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13.         Governing Law and Jurisdiction

 

(a)          Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b)          Jurisdiction. With respect to any suit, action or proceedings
relating to any dispute arising out of or in connection with this Agreement
(“Proceedings”), each party irrevocably:―

 

(i)          submits:―

 

(1)         if this Agreement is expressed to be governed by English law, to (A)
the non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

 

(2)         if this Agreement is expressed to be governed by the laws of the
State of New York, to the non-exclusive jurisdiction of the courts of the State
of New York and the United States District Court located in the Borough of
Manhattan in New York City;

 

(ii)         waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and

 

(iii)        agrees, to the extent permitted by applicable law, that the
bringing of Proceedings in any one or more jurisdictions will not preclude the
bringing of Proceedings in any other jurisdiction.

 

(c)          Service of Process. Each party irrevocably appoints the Process
Agent, if any, specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings. If for any reason any
party’s Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party. The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

 

(d)          Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

 20ISDA® 2002

 



14.         Definitions

 

As used in this Agreement:―

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:―

 

(a)          in respect of the determination of an Unpaid Amount:―

 

(i)          in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(ii)         in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate;

 

(iii)        in respect of obligations deferred pursuant to Section 5(d), if
there is no Defaulting Party and for so long as the deferral period continues,
the Applicable Deferral Rate; and

 

(iv)        in all other cases following the occurrence of a Termination Event
(except where interest accrues pursuant to clause (iii) above), the Applicable
Deferral Rate; and

 

(b)          in respect of an Early Termination Amount:―

 

(i)          for the period from (and including) the relevant Early Termination
Date to (but excluding) the date (determined in accordance with Section
6(d)(ii)) on which that amount is payable:―

 

(1)         if the Early Termination Amount is payable by a Defaulting Party,
the Default Rate;

 

(2)         if the Early Termination Amount is payable by a Non-defaulting
Party, the Non-default Rate; and

 

(3)         in all other cases, the Applicable Deferral Rate; and

 

 21ISDA® 2002

 



(ii)         for the period from (and including) the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable to (but
excluding) the date of actual payment:―

 

(1)         if a party fails to pay the Early Termination Amount due to the
occurrence of an event or circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

 

(2)         if the Early Termination Amount is payable by a Defaulting Party
(but excluding any period in respect of which clause (1) above applies), the
Default Rate;

 

(3)         if the Early Termination Amount is payable by a Non-defaulting Party
(but excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and

 

(4)         in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:―

 

(a)          for the purpose of Section 9(h)(i)(3)(A), the rate certified by the
relevant payer to be a rate offered to the payer by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

 

(b)          for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer after consultation with the other party,
if practicable, for the purpose of obtaining a representative rate that will
reasonably reflect conditions prevailing at the time in that relevant market;
and

 

(c)          for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv),
(b)(i)(3) and (b)(ii)(1) of the definition of Applicable Close-out Rate, a rate
equal to the arithmetic mean of the rate determined pursuant to clause (a) above
and a rate per annum equal to the cost (without proof or evidence of any actual
cost) to the relevant payee (as certified by it) if it were to fund or of
funding the relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in Section
2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

 22ISDA® 2002

 



Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.

 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and outof-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information: ―

 

(i)          quotations (either firm or indicative) for replacement transactions
supplied by one or more third parties that may take into account the
creditworthiness of the Determining Party at the time the quotation is provided
and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;

 

(ii)         information consisting of relevant market data in the relevant
market supplied by one or more third parties including, without limitation,
relevant rates, prices, yields, yield curves, volatilities, spreads,
correlations or other relevant market data in the relevant market; or

 

(iii)        information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:―

 

(1)         application to relevant market data from third parties pursuant to
clause (ii) above or information from internal sources pursuant to clause (iii)
above of pricing or other valuation models that are, at the time of the
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and

 

 23ISDA® 2002

 



(2)         application of different valuation methods to Terminated
Transactions or groups of Terminated Transactions depending on the type,
complexity, size or number of the Terminated Transactions or group of Terminated
Transactions.

 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 

 24ISDA® 2002

 



“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

 

“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).

 

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 

 25ISDA® 2002

 



“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

 26ISDA® 2002

 



“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d)) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section 2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other compensation in
respect of that obligation or deferred obligation, as the case may be, pursuant
to Section 9(h)(ii)(1) or (2), as appropriate. The fair market value of any
obligation referred to in clause (b) above will be determined as of the
originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

 

 27ISDA® 2002

 



“Waiting Period” means:―

 

(a)          in respect of an event or circumstance under Section 5(b)(i), other
than in the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

 

(b)          in respect of an event or circumstance under Section 5(b)(ii),
other than in the case of Section 5(b)(ii)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of eight Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

By:     

 

 28ISDA® 2002

 

 

ISDA®

International Swaps and Derivatives Association, Inc.

 

SCHEDULE

to the

2002 Master Agreement

 

dated as of ...................[tbd].....................

 

between

 

Norddeutsche Landesbank

- Girozentrale -

 

(“Party A”)

 

a credit institution incorporated under public law in Germany

and

ACY [1900X] LIMITED

 

(“Party B”)

 

a limited liability company incorporated under the laws of England

 

 

Preamble.

 

All Transactions governed by this Agreement shall be derivative transactions
entered into between Party A and Party B in respect of the credit agreement
dated on or about the date of this Agreement, up to an amount of $47,000,000 and
made between, inter alios, Party B as Borrower and Party A as Swap Counterparty,
as the same may be amended, restated, amended and restated, extended,
supplemented, replaced, refinanced, renewed, refunded or modified from time to
time (the "Facility Agreement").This Agreement is subject to the terms and
provisions of the Facility Agreement and the parties will exercise their rights
and obligations hereunder accordingly. This Agreement and any Transaction
entered into hereunder each constitute a Hedging Agreement in terms of the
Facility Agreement. In the event of any inconsistency between the Facility
Agreement and this Agreement, the Facility Agreement shall prevail. Capitalised
terms not otherwise defined in this Agreement shall have the meaning given to
them in the Facility Agreement unless the context requires otherwise.

 

Each party acknowledges and agrees that no Transaction may be entered into under
this Agreement other than for the purpose of hedging the liabilities of Party B
under the Facility Agreement.

 

Part 1.

Termination Provisions.

 

(a)"Specified Entity" means in relation to the Parties: Not Applicable.

 

(b)"Specified Transaction" will have the meaning specified in Section 14 of this
Agreement.

 

(c)The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Party A
and will not apply to Party B.

 

 29 

 

 

(d)The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply
to Party A and will not apply to Party B.

 

(e)The "Automatic Early Termination" provisions of Section 6(a) will not apply
to Party A or Party B.

 

(f)"Termination Currency" means the freely available and transferable currency
selected by the Non-Affected Party or the Non-Defaulting Party, as the case may
be, or, if there are two Affected Parties, by agreement between the parties,
provided, however, that the Termination Currency shall be one of the currencies
in which payments are required to be made under the relevant Transactions. If
such currency is not freely available or failing a mutual agreement, the
Termination Currency shall be US-Dollars.

 

(g)Additional Termination Event will apply.

 

The following will each constitute an Additional Termination Event:

 

(i)Facility Agreement - no outstanding liabilities. All outstanding liabilities
under the Facility Agreement are irrevocably cancelled, repaid or prepaid in
full, or have expired, terminated or otherwise ceased to be in full force and
effect, including by way of refinancing, in each case whether or not prior to
its scheduled maturity. Party B shall be the sole Affected Party and all
Transactions shall be Affected Transactions.

 

(ii)Facility Agreement - acceleration. Subject to the Mortgagor´s rights with
respect to a Remarketing Period and any right to cure (or actual cure of) an
Event of Default, the Mortgagee declaring the Loan Certificates to be due and
payable and taking any of the steps in Section 4.04 of the Security Agreement.
Party B shall be the sole Affected Party and all Transactions then outstanding
shall be Affected Transactions.

 

(iii)Overhedging. At any time following a partial repayment, prepayment and/or
cancellation of the Advance, the Aggregate Hedging Amount exceeds the Hedging
Limit Amount.

 

Where “Aggregate Hedging Amount” means the aggregate of the notional amount(s)
of the Transactions under this Agreement and

 

“Hedging Limit Amount” means an amount which is equal to 100% of the Loan
following such prepayment, repayment or cancellation.

 

This Additional Termination Event shall be deemed to occur only in respect of
the Transaction(s) or portions of Transactions corresponding to the amount by
which the Aggregate Hedging Amount exceeds the Hedging Limit Amount, and such
Transaction(s) or portion of Transactions shall be the Affected Transaction(s)
and Party B will be the sole Affected Party.

 

Party B shall, where reasonably practicable, give prior written notice to Party
A of any future prepayment of the Loan (whether in whole or part) promptly upon
becoming aware that such prepayment will or is reasonably likely to occur,
specifying the intended date and amount of such prepayment.

 

(iv)Permanent discontinuation of LIBOR. If LIBOR is permanently discontinued
without an adequate replacement falling within the definition of “Screen Rate”or
other replacement being agreed between the Parties. For the purpose of this
Additional Termination Event, Party A and Party B will both be Affected Parties
and all Transactions will be Affected Transactions.

 

 30 

 

  

Part 2.

 

Tax Representations.

 

(a)Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B make the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on:

 

(i)the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement;

 

(ii)the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii)
of this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 

(iii)the satisfaction of the agreement of the other party contained in Section
4(d) of this

Agreement,

 

except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b)Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a) of this
Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of the ISDA Master Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a "FATCA Withholding Tax"). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of this Agreement.

 

(c)Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make no representations the following representations:

 

(i)Party A is a credit institution incorporated under public law in Germany

 

(ii)Party B is a limited liability company incorporated under the laws of
England

 

 31 

 

  

Part 3.

Agreement to Deliver Documents.

 

For the purpose of Sections 4 (a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

(a)Tax forms, documents or certificates to be delivered are:

 

Party required to 
deliver document   Form / Document / Certificate   Date by which to be
delivered   Covered by Section
3(d)Representation? Party A and Party B   Any form or document, accurately
completed and in a manner reasonably satisfactory to the other party, that may
be required or reasonably requested in writing in order to allow the other party
to make payments under this Agreement, including any Credit Support Document,
without any deduction or withholding for or on account of any Tax or with such a
deduction or withholding at a reduced rate.   Promptly upon request of the other
party.   No

 

(b)Other documents to be delivered are:

 

Party required to
deliver document   Form/Document/Certificate   Date by which to be
delivered   Covered by Section
3(d)Representation? Party B  

Certified copies of all

documents evidencing necessary corporate and other authorizations and approvals
with respect to the execution, delivery and performance of this Agreement, any
Confirmation and any Credit Support Document

  The date of execution of this Agreement   Yes

 

 32 

 

 

 

Party required to
deliver document

  Form/Document/Certificate   Date by which to be
delivered  

Covered by Section

3(d)Representation?

Party B

 

 

Legal opinion of a recognized law firm confirming that (i) Party B has the
corporate power and capacity to validly enter into this Agreement (including due
execution and valid existence), and (ii) that the choice of law provision in
Sec. 13 of this Agreement is valid and enforceable with respect to Party B.

  The date of execution of this Agreement   No               Party B  

Certified copies of each

Credit Support Document and any amendments thereto

  The date of execution of this Agreement   Yes               Party B   Written
notification of appointment of its Process Agent and evidence of the acceptance
of such appointment by the Process Agent.   Upon execution of this Agreement and
immediately upon any change in the Process Agent of Party B.   No              
Party B  

Appropriate evidence to the

satisfaction of the other Party, of the legal capacity of the Credit Support
Provider, and the authority of its signatory or signatories to enter into the
Credit Support Documents.

 

The date of execution of

this Agreement.

  Yes

 

All documents, if not in the English language, shall be accompanied by a free
translation into the English language certified by an authorized officer of the
party.

 

Each of Party B’s obligations under the above table will be considered satisfied
if the relevant documents and confirmations are provided to the Agent for Party
A pursuant to the terms of the Facility Agreement to the Agent’s reasonable
satisfaction.

 

 33 

 

 

Part 4.

Miscellaneous.

 

(a)Addresses for Notices. For the purpose of Section 12 (a) of this Agreement:

 

(i)Address for notices or communications to Party A:

 

If not otherwise specified for in the relevant Confirmation:  

 

Address for notices or communications to Party A when acting through its Head
Office in Hannover or with regard to legal issues:

 

Address :

Norddeutsche Landesbank Girozentrale

Friedrichswall 10, D-30159 Hannover

Federal Republic of Germany

Attention   : Legal Department Email :

****

      Facsimile :

****

 

(ii)Address for notices or communications to Party B:

 

Address:  

c/o AeroCentury Corp.

1440 Chapin Avenue, Suite 310

Burlingame, CA 94010

Attention:    […]Chief Financial Officer Facsimile:   […]****

 

(b)Process Agent. For the purpose of Section 13 (c):

 

(i)Party A appoints as its Process Agent: Norddeutsche Landesbank Girozentrale,
New York Branch, 1114 Avenue of the Americas, 20th Floor, New York, N.Y. 10036.

 

(ii)Party B appoints as its Process Agent: AeroCentury Corp., 1440 Chapin
Avenue, Suite 310, Burlingame, CA 94010

 

With respect to Section 13(c) of this Agreement, the reference therein to
Section 12(a)(iii) notwithstanding, no consent is given by either party to
service of process by facsimile transmission.

 

(c)Offices. The provisions of Section 10 (a) will apply to this Agreement. For
the avoidance of doubt, the only offices of Party A which are included in this
Agreement are Party A’s Head Office in Hannover and the branches in Part 4 (d)
of this Agreement.

 

(d)Multibranch Party. For the purpose of Section 10 (c):

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

 34 

 

 

(e)Calculation Agent. The Calculation Agent is Party A unless otherwise
specified in a Confirmation in relation to the relevant Transaction but failure
by Party A to perform its obligations hereunder shall not be construed as an
Event of Default or a Termination Event but shall entitle the other party, upon
notice to Party A, to designate a reputable and internationally recognizable
third party bank or financial institution reasonably selected by such other
party as a replacement Calculation Agent (the “Replacement Calculation Agent”)
and upon such designation, the Replacement Calculation Agent shall be
Calculation Agent for the purposes of the relevant Transaction accordingly. If
an Event of Default occurs with respect to Party A, for so long as such event
shall be continuing with respect to Party A, Party B may designate a Replacement
Calculation Agent. If a calculation, determination or adjustment is disputed by
the party which is not the Calculation Agent, the parties shall first endeavor
to resolve such dispute. If the parties are unable to resolve such dispute
within a commercially reasonable time, the parties shall mutually appoint a
Replacement Calculation Agent with respect to the issue in dispute.

 

(f)Credit Support Document. Details of any Credit Support Document:

 

  (i) Party A - Not Applicable             (ii) Party B - Each Security Document
(as defined in the Facility Agreement) including any other document or
provisions contained therein under which a guarantee, indemnity or security
interest is provided for all or any of the obligations of Party B or any Credit
Support Provider of Party B to Party A.

 

(g)Credit Support Provider. Credit Support Provider means in relation to:

 

  (i) Party A - Not Applicable.             (ii) Party B - Each provider of a
Credit Support Document.

 

(h)Governing Law.

 

(i)This Agreement and any non-contractual obligations arising out of or in
connection with it will be governed by and construed in accordance with the law
of the state of New York without reference to the choice of law doctrine.

 

(ii)Section 13(b) is deleted and replaced with the following, to which the
parties irrevocably submit:

 

(b) ”Jurisdiction. The courts of the state of New York have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement or any non-contractual obligations connected with it (including a
dispute regarding the existence, validity or termination of this Agreement)
("Proceedings").”

 

(i)Netting of Payments. "Multiple Transaction Payment Netting" will not apply
for the purpose of Section 2(c) of this Agreement.

 

(j)"Affiliate" shall have the meaning specified in Section 14 of this Agreement.

 

(k)Absence of Litigation. For the purpose of Section 3(c):

 

"Specified Entity" means in relation to Party A,             Not Applicable.

 

"Specified Entity" means in relation to Party B,             Not Applicable.

 

(l)No Agency. The provisions of Section 3(g) will apply to this Agreement.

 

(m)Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

 

 35 

 

  

(i) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

(1)Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(2)Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

(3)Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

(ii) Eligible Contract Participant. Each party shall be deemed to represent to
the other party on the date on which it enters into a Transaction that it is an
“eligible contract participant” within the meaning of the Commodity Exchange
Act.

 

(iii) EMIR Representation. Party B will be deemed to represent to Party A on
each date on which it enters into a Transaction that it is a “non-financial
counterparty” (as such term is defined in Regulation (EU) No 648/2012 of the
European Parliament and of the Council on OTC derivatives, central
counterparties and trade repositories dated 4 July 2012 (“EMIR”)) and it is not
subject to a clearing obligation pursuant to EMIR in respect of such
Transaction. If at any time Party B becomes subject to a clearing obligation
pursuant to EMIR it shall notify Party A thereof as soon as is reasonably
practicable.

 

(iv) Pari passu. Party B will be deemed to represent to Party A on each date on
which it enters into a Transaction that its payment obligations under this
Agreement will rank at least pari passu in all respects with all of Party B’s
other unsecured and unsubordinated obligations (except for those which are
mandatorily preferred by the operation of law).

 

(vi) Non-“U.S. person” Representation.

 

(1)        Both parties represent to the other party and agree that this
representation shall be deemed to be repeated by each party on each date on
which a Transaction is entered into that, as the relevant party reasonably
believes, in respect of the Interpretive Guidance and Policy Statement Regarding
Compliance With Certain Swap Regulations issued by the U.S. Commodity Futures
Trading Commission on 26 July 2013 (78 FR 45292) (“Interpretive Guidance”)
neither of the parties:

 

(A)       falls within any of the U.S. Person Categories and would not otherwise
be deemed to be a “U.S. person” under the Interpretive Guidance; and/or

 

(B)       is an Affiliate Conduit under the Interpretive Guidance.

 

 36 

 

 

(2)        Both parties further represent to the other party and agree that this
representation shall be deemed to be repeated by each party on each date on
which a Transaction is entered into that in respect of the Interpretive Guidance
its obligations under this Agreement are not supported by any Guarantee (of
which it is aware) other than any Guarantee provided by a person who the
relevant party reasonably believes does not fall within any of the U.S. Person
Categories and who the relevant party believes in good faith would not otherwise
be deemed a U.S. person under the Interpretive Guidance.

 

(3)       Both parties further agree to notify each other immediately of any
event or change in their status that causes any statement contained in this
Agreement to be untrue in any respect.

 

“Affiliate Conduit” means:

 

(i)       a non-U.S. person which is a majority owned affiliate of a U.S.
person;

 

(ii)         a non-U.S. person which is controlling, controlled by or under
common control with a U.S. person;

 

(iii)        a non U.S. person whose financial results are included in the
consolidated financial statements of a U.S. person; and

 

(iv)       a non U.S. person who, in the regular course of business, engages in
swaps with non-U.S. third-party(ies) for the purpose of hedging or mitigating
risks faced by, or to take positions on behalf of, its U.S. affiliate(s) and
enters into offsetting swaps or other arrangements with its U.S. affiliate(s) in
order to transfer the risks and benefits of such swaps with third party(ies) to
its U.S. affiliates.

 

“Guarantee” means an agreement or arrangement under which a person commits to
provide a financial backstop or funding against potential losses that may be
incurred by another person in connection with a Swap.

 

“Swap” means a “swap” as defined in the Section 1a(47) of the U.S. Commodity
Exchange Act, as amended, and the U.S. Commodity Futures Trading Commission
Regulation 1.3(xxx). The term “Swap” also includes any foreign exchange swaps
and foreign exchange forwards that may be exempted from regulation as “swaps” by
the Secretary of the Treasury pursuant to authority granted by Section 1a(47)(E)
of the U.S. Commodity Exchange Act.

 

“United States” or “U.S.” means the United States, its states, the District of
Columbia, Puerto Rico, the U.S. Virgin Islands, and any other territories or
possessions of the United States government, or enclave of the United States
government, its agencies or instrumentalities.

 

“U.S. Person Categories” means the enumerated categories of “U.S. persons” that
are provided in the Interpretive Guidance and which are reproduced below:

 

(i)         any natural person who is a resident of the United States;

 

(ii)        any estate of a decedent who was a resident of the United States at
the time of death;

 

(iii)       any corporation, partnership, limited liability company, business or
other trust, association, joint-stock company, fund or any form of enterprise
similar to any of the foregoing (other than an entity described in prongs (iv)
or (v), below) (a “legal entity”), in each case that is organized or
incorporated under the laws of a state or other jurisdiction in the United
States or having its principal place of business in the United States;

 

(iv)       any pension plan for the employees, officers or principals of a legal
entity described in prong (iii), unless the pension plan is primarily for
foreign employees of such entity;

 

(v)       any trust governed by the laws of a state or other jurisdiction in the
United States, if a court within the United States is able to exercise primary
supervision over the administration of the trust;

 

 37 

 

 

(vi)       any commodity pool, pooled account, investment fund, or other
collective investment vehicle that is not described in prong (iii) and that is
majority-owned by one or more persons described in prong (i), (ii), (iii), (iv),
or (v), except any commodity pool, pooled account, investment fund, or other
collective investment vehicle that is publicly offered only to non-U.S. persons
and not offered to U.S. persons;

 

(vii)       any legal entity (other than a limited liability company, limited
liability partnership or similar entity where all of the owners of the entity
have limited liability) that is directly or indirectly majority-owned by one or
more persons described in prong (i), (ii), (iii), (iv), or (v) and in which such
person(s) bears unlimited responsibility for the obligations and liabilities of
the legal entity; and

 

(viii)       any individual account or joint account (discretionary or not)
where the beneficial owner (or one of the beneficial owners in the case of a
joint account) is a person described in prong (i), (ii), (iii), (iv), (v), (vi),
or (vii).

 

(n)Consent to Recording. The parties agree that each may electronically record
all telephonic conversations between their trading and marketing personnel in
connection with this Agreement or any potential Transaction and that any such
tape recordings may be submitted in evidence in any Proceedings relating to the
Agreement or any potential Transaction. In the event of any dispute between the
parties as to the terms of any Transaction governed by this Agreement, the
parties may, to the extent permitted by law, use the electronic recordings as
the evidence of the terms of the Transaction, notwithstanding the existence of
anything writing to the contrary.

 



 38 

 

 



Part 5.

Other Provisions.

 

(a)Amendment to Section 5(a)(i). Section 5(a)(i) (“Failure to Pay or Deliver”)
shall be amended by replacing the term “first Local Business Day” with the term
“third Local Business Day”.

 

(b)Amendment to Section 11 of the Agreement. Section 11 of this Agreement shall
be amended (i) to include "or the Affected Party, in the case of the occurrence
of an Additional Termination Event under Part 1(g) of this Agreement," after the
words "A Defaulting Party" in line 1 thereof; and (ii) to include "or the
Affected Party, as the case may be," after "Defaulting Party" in line 4 thereof.

 

(c)Early Termination Date. Section 6(a) shall be amended by:

 

(i)deleting the reference to "not more than 20 days" in the second line of
Section 6 (a); and

 

(ii)inserting at the end of such section the following sentence: "If the Early
Termination Date designated in such notice would fall on a date prior to the
date on which such notice is effective, the Early Termination Date shall be
deemed to be the date on which such notice is effective".

 

(d)Disapplication of certain Events of Default and Termination Events. Party A
may not designate an early Termination Date as a consequence of the following
Events of Defaults and Termination Events with respect to Party B without the
written consent of the Agent:

 

Section 5(a)(ii) (Breach of Agreement; Repudiation of Agreement)

 

Section 5(a)(iii) (Credit Support Default)

 

Section 5(a)(iv) (Misrepresentation)

 

Section 5(a)(v) (Default under Specified Transaction)

 

Section 5(a)(vi) (Cross-Default)

 

Section 5(a)(vii) (Bankruptcy)

 

Section 5(a)(viii) (Merger without Assumption)

 

Section 5(b)(v) (Credit Event Upon Merger).

 

(e)Third Party Rights. The terms of this Agreement may be enforced only by a
party to it or its successors and the Contracts (Rights of Third Parties) Act
1999 is expressly excluded.

 

(f)Change of Account. Section 2(b) of this Agreement is hereby amended by the
addition of the following at the end thereof: "provided that, if any new account
of one party is not in the same jurisdiction as the original account, the other
party shall not be obliged to pay, for tax reasons, any greater amount and shall
not receive any lesser amount as a result of such change than would have been
the case if such change had not taken place".

 

 39 

 

 

(g)Exchange of Confirmations and Timely Confirmations.

 

(i)Transactions will usually be entered into through binding oral agreements
concluded over the telephone by authorized representatives of the parties. For
each Transaction entered into hereunder, a Confirmation shall be sent by Party A
to Party B as soon as reasonably practicable after the terms of the respective
Transaction have been agreed upon. Party B agrees to respond to such
Confirmation as soon as reasonably practicable after receipt of the
aforementioned Confirmation, either confirming agreement thereto or requesting a
correction of any error(s) contained therein.

 

(ii)Section 9(e)(ii) is amended by:

 

(1)replacing the word "practicable" with the word "possible" in the third line
thereof; and

 

(2)inserting "or by other method intended by the parties to be effective for the
purpose of confirming or evidencing such Transaction" immediately before the
words "which in each case will be sufficient".

 

(h)Conditions Precedent. The condition precedent in Section 2(a)(iii)(1) does
not apply to a payment or delivery owing by a party if the other party shall
have satisfied in full all its payment or delivery obligations under Section
2(a)(i) or Section 9(h) of this Agreement, as applicable, and shall at the
relevant time have no future payment or delivery obligations, whether absolute
or contingent, under Section 2(a)(i) or Section 9(h), as applicable.

 

(i)Security. Notwithstanding Section 7, Party A hereby agrees and consents to
the granting of security by Party B of its interests under this Agreement (and
for the avoidance of doubt, without prejudice to, and after giving effect to,
any contractual netting or set-off provision contained in this Agreement) to the
Security Agent.

 

(j)ISDA Definitions. The definitions and provisions contained in the 2006 ISDA
Definitions (the "ISDA Definitions"), as published by the International Swaps
and Derivatives Association, Inc. ("ISDA") and any other relevant definitions
booklet published by or in conjunction with ISDA, as may be amended,
supplemented or updated from time to time (together, the "Definitions") are
incorporated into this Agreement, each Transaction and each Confirmation. All
terms appearing in a Confirmation with initial capital letters shall have the
meaning set forth in the Definitions, unless otherwise defined in such
Confirmation. Any amendments, supplements or updates to the Definitions shall be
deemed to apply to Transactions entered into after the relevant publication date
and the prior Definitions will be deemed superseded thereby, unless otherwise
stated in the relevant Confirmation.

 

(k)Additional Agreements. Party B agrees, upon learning of the occurrence of any
event which constitutes (or which with the giving of notice or passage of time
or both would constitute) a Termination Event with respect to Party B, promptly
to give Party A notice of such event or condition (or, in lieu of giving notice,
to cause such event to cease to exist before becoming a Termination Event).

 

(l)Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long this Agreement as so modified
continues to express, without material change, the original intention of the
parties as to the subject matter of this Agreement and deletion of such portion
of this Agreement will not substantially impair the respective benefits or
expectations of the parties to this Agreement. The parties hereto shall
endeavour in good faith to conduct negotiations to replace the invalid or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that prohibited or unenforceable provision.

 

 40 

 

 

(m)Standard Form. The parties agree that it is their intention that the text of
the ISDA Master Agreement conforms exactly to the text of the standard form of
an 2002 ISDA Master Agreement as published by the International Swaps and
Derivatives Association, Inc. (the “Standard Form”) except as set forth in this
Schedule or as otherwise agreed between the parties in writing. In the event of
any discrepancies between the Standard Form and the printed form signed between
the parties, except as set forth in this Schedule or otherwise as agreed between
the parties in writing, the Standard Form shall prevail.

 

(n)Conditions precedent to delivery of Credit Support Documents. For the
purposes of Section 2(a)(iii) of this Agreement, and notwithstanding anything to
the contrary included in this Agreement, each obligation of Party A under this
Agreement, including those set forth under Section 2(a)(i) with respect to each
Transaction entered into pursuant hereto, is, where there is a Credit Support
Document specified in this Agreement or in any Confirmation, subject to the
condition precedent that Party A will have received all Credit Support Documents
duly executed and in a form satisfactory to Party A.

 

(o)Amendment of Section 5 (b) (iii) of the Agreement. Section 5 (b) (iii) of the
Agreement is amended by inserting after the words „...substantial likelihood...“
in the fourth line thereof the words „as evidenced by a written opinion of an
internal legal counsel of the Affected Party, which shall evaluate the
„substantial likelihood“ in reasonable detail and in good faith.

 

(p)LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER
PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT OR THE OBLIGATION TO PAY ANY
AMOUNT REQUIRED PURSUANT TO SECTION 6(e) OF THIS AGREEMENT. IF AND TO THE EXTENT
ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO
CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.

 

(q)WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING INSTITUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION TO THE FULLEST EXTENT PERMITTED BY LAW. EACH
PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE OTHER PARTY TO ENTER INTO THIS AGREEMENT AND EACH
TRANSACTION.

 

(r)USA Patriot Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

(s)ERISA. Each party represents to the other on the date on which it enters into
this Agreement and at all times thereafter that it is not (i) an employee
benefit plan as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or a plan as defined in Section
4975(e)(1) of the Code, subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or Section
4975 of the Code but which is subject to another law materially similar to Title
I of ERISA or Section 4975 of the Code (each, an “ERISA Plan”), (ii) a person or
entity acting on behalf of an ERISA Plan, or (iii) a person or entity the assets
of which constitute assets of an ERISA Plan.

 

(t)Safe Harbors. Each party to this Agreement acknowledges that:

 

(i)This Agreement, including any Credit Support Document, is a “swap agreement”
and a “master netting agreement” as defined in the U.S. Bankruptcy Code (the
“Bankruptcy Code”), and a “netting contract” as defined in the netting
provisions of the Federal Deposit Insurance Corporation Improvement Act of 1991
(“FDICIA”); and

 

 41 

 

 

(ii)Party A is a “master netting agreement participant,” a “financial
institution,” a “financial participant,” a “forward contract merchant” and a
“swap participant” as defined in the Bankruptcy Code, and a “financial
institution” as defined in the netting provisions of FDICIA.

 

(u)ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. Parts I, II & III of the attachment to the ISDA 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
19th July 2013 and available on the ISDA website (www.isda.org) (the “PDD
Protocol”) are incorporated herein as if set out in full in this Agreement but
with the following amendments:

 

(i)The definition of “Adherence Letter” is deleted and references to “Adherence
Letter” and “such party’s Adherence Letter” are deemed to be references to this
Part 5(u) (ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and
Disclosure Protocol).

 

(ii)References to "Implementation Date" are deemed to be references to the date
of this Agreement and references to a "Covered Master Agreement" in the PDD
Protocol shall be deemed to be references to this Agreement.

 

(iii)The definition of "Protocol" is deleted.

 

(iv)"PR Due Date" means

 

(1)if the Portfolio Reconciliation Requirements require Data Reconciliation to
occur each business day:

Each Joint Business Day;

 

(2)if the Portfolio Reconciliation Requirements require Data Reconciliation to
occur once per week:

Tuesday;

 

(3)if the Portfolio Reconciliation Requirements require Data Reconciliation to
occur once per quarter:

15 February, 15 May, 15 August, 15 November;

 

(4)if the Portfolio Reconciliation Requirements require Data Reconciliation to
occur once per year:

15 November.

 

(v)The definitions of "Portfolio Data Sending Entity" and "Portfolio Data
Receiving Entity" are replaced with the following:

 

"Portfolio Data Sending Entity" means Party A.

 

"Portfolio Data Receiving Entity" means Party B.

 

(vi)Local Business Days

 

Party A specifies the following place for the purposes of the definition of
Local Business Day as it applies to it: Hannover.

 

Party B specifies the following place(s) for the purposes of the definition of
Local Business Day as it applies to it: California and New York

 

 42 

 

 

(vii)Appointment of an Affiliate as agent:

 

For the purposes of Part I(3)(a) of the attachment to the PDD Protocol:

 

(4)Party A appoints the following Affiliates as its agent: None.

 

(5)Party B appoints the following Affiliates as its agent: AeroCentury Corp.

 

(viii)Use of a third party service provider:

 

For the purposes of Part I (3) of the attachment to the PDD Protocol:

 

(6)Party A is a party that may use a third party service provider.

 

(7)Party B is may use a third party service provider.

 

(ix)Contact details for Portfolio Data, discrepancy notices and Dispute Notices.

 

The following items may be delivered to Party A at the contact details shown
below:

 

Portfolio Data: ****     Notice of a discrepancy: ****     Dispute Notice: ****

 

The following items may be delivered to Party B at the contact details shown
below:

 

Portfolio Data: c/o AeroCentury Corp.   1440 Chapin Avenue, Suite 310  
Burlingame, CA 94010   Chief Financial Officer   ****     Notice of a
discrepancy: c/o AeroCentury Corp.   1440 Chapin Avenue, Suite 310   Burlingame,
CA 94010   Chief Financial Officer   ****     Dispute Notice: c/o AeroCentury
Corp.   1440 Chapin Avenue, Suite 310   Burlingame, CA 94010   ****

 

+ 1 650-696-3929

 

(v)Unique Trade Identifier.

 

(i)Party A will generate an unique trade identifier (Unique Trade Identifier, or
“UTI”) for each Transaction entered into pursuant to the terms of this Agreement
and will make available the UTI to Party B as soon as reasonably practicable
after the entry into the respective Transaction, provided, however that the
Parties have not concluded an agreement (the “Reporting Services Agreement”) for
the delegation of the mandatory trade reporting obligation pursuant to Article 9
Regulation (EU) No 648/2012 ("EMIR"). Where the parties hereto have entered into
a Reporting Services Agreement, Section 4.3. thereof shall apply in addition to
this Part 5(r), and, notwithstanding the foregoing, Party A shall be under no
obligation to report an UTI separately to Party B.

 

 43 

 

 

(ii)Part 5(v)(i) above shall not apply to:

 

(1)Transactions that are concluded or confirmed via an electronic trading
facility or affirmation platform, provided that the respective UTI is generated
by the trading facility or affirmation platform, respectively; AND

 

(2)Transactions to which Party A becomes a party by virtue of a novation or
transfer, provided that an UTI has already been generated for such Transaction
and transmitted to a trade repository according to Art. 55 EMIR.

 

(w)Bail-in and Resolution Stay. Notwithstanding anything contained in this
Agreement, the parties agree that (i) the provisions of the attachment to the
ISDA 2016 Bail-in Art 55 BRRD Protocol
(Dutch/French/German/Irish/Italian/Luxembourg/Spanish/UK entity-in-resolution
version) published on 14 July 2016 by the International Swaps and Derivatives
Association, Inc., as amended from time to time, shall be deemed to be
incorporated into this Agreement as if references in those provisions to
“Protocol Covered Agreement” were references to this Agreement, and on the basis
that references to the “Implementation Date” shall be deemed to be references to
the date of this Agreement; and (ii) the provisions of paragraphs 1 to 4
(inclusive) of the ISDA German Jurisdictional Module to the ISDA Resolution Stay
Jurisdictional Modular Protocol published on 28 June 2016 by the International
Swaps and Derivatives Association, Inc., as amended from time to time, shall be
deemed to be incorporated into this Agreement as if references in those
provisions to “Covered Agreement” were references to this Agreement, and on the
basis that: (A) Party A shall be treated as a “Regulated Entity Counterparty”
with respect to Party B, (B) Party B shall be treated as a “Module Adhering
Party”, and (C) references to the “Implementation Date” shall be deemed to be
references to the date of this Agreement.

 

- Signature page to follow -

 

 44 

 

 

IN WITNESS whereof the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Party A   Party B Norddeutsche Landesbank - Girozentrale -   ACY SN [1900X]
LIMITED       By   By       Name:   Name: Title:   Title: Date:   Date:

 

By           Name:     Title:     Date:    

 

 45 

 

 

WB Comments

ISDA®

International Swaps and Derivatives Association, Inc.

 

SCHEDULE

to the

2002 Master Agreement

 

dated as of ...................[tbd].....................

 

between

 

Norddeutsche Landesbank

- Girozentrale -

 

(“Party A”)

 

a credit institution incorporated under public law in Germany

and

[US LLC]

 

(“Party B”)

 

a limited liability company organized under the laws of the State of Delaware

 

Preamble.

 

All Transactions governed by this Agreement shall be derivative transactions
entered into between Party A and Party B in respect of the credit agreement
dated on or about the date of this Agreement, up to an amount of $47,000,000 and
made between, inter alios, Party B as Borrower and Party A as Swap Counterparty,
as the same may be amended, restated, amended and restated, extended,
supplemented, replaced, refinanced, renewed, refunded or modified from time to
time (the "Facility Agreement"). This Agreement is subject to the terms and
provisions of the Facility Agreement and the parties will exercise their rights
and obligations hereunder accordingly. This Agreement and any Transaction
entered into hereunder each constitute a Hedging Agreement in terms of the
Facility Agreement. In the event of any inconsistency between the Facility
Agreement and this Agreement, the Facility Agreement shall prevail. Capitalised
terms not otherwise defined in this Agreement shall have the meaning given to
them in the Facility Agreement unless the context requires otherwise.

 

Each party acknowledges and agrees that no Transaction may be entered into under
this Agreement other than for the purpose of hedging the liabilities of Party B
under the Facility Agreement.

 

Part 1.

Termination Provisions.

 

(a)"Specified Entity" means in relation to the Parties: Not Applicable.

 

(b)"Specified Transaction" will have the meaning specified in Section 14 of this
Agreement.

 

(c)The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Party A
and will not apply to Party B.

 

 46 

 

 

(d)The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply
to Party A and will not apply to Party B.

 

(e)The "Automatic Early Termination" provisions of Section 6(a) will not apply
to Party A or Party B.

 

(f)"Termination Currency" means the freely available and transferable currency
selected by the Non-Affected Party or the Non-Defaulting Party, as the case may
be, or, if there are two Affected Parties, by agreement between the parties,
provided, however, that the Termination Currency shall be one of the currencies
in which payments are required to be made under the relevant Transactions. If
such currency is not freely available or failing a mutual agreement, the
Termination Currency shall be US-Dollars.

 

(g)Additional Termination Event will apply.

 

The following will each constitute an Additional Termination Event:

 

(i)Facility Agreement - no outstanding liabilities. All outstanding liabilities
under the Facility Agreement are irrevocably cancelled, repaid or prepaid in
full, or have expired, terminated or otherwise ceased to be in full force and
effect, including by way of refinancing, in each case whether or not prior to
its scheduled maturity. Party B shall be the sole Affected Party and all
Transactions shall be Affected Transactions.

 

(ii)Facility Agreement – acceleration. Subject to the Mortgagor's rights with
respect to a Remarketing Period and any right to cure (or actual cure of) an
Event of Default, the Mortgagee declaring the Loan Certificates to be due and
payable and taking any of the steps in Section 4.04 of the Security Agreement.
Party B shall be the sole Affected Party and all Transactions then outstanding
shall be Affected Transactions.

 

(iii)Overhedging. At any time following a partial repayment, prepayment and/or
cancellation of the Advance, the Aggregate Hedging Amount exceeds the Hedging
Limit Amount.

 

Where “Aggregate Hedging Amount” means the aggregate of the notional amount(s)
of the Transactions under this Agreement and

 

“Hedging Limit Amount” means an amount which is equal to 100% of the Loan
following such prepayment, repayment or cancellation.

 

This Additional Termination Event shall be deemed to occur only in respect of
the Transaction(s) or portions of Transactions corresponding to the amount by
which the Aggregate Hedging Amount exceeds the Hedging Limit Amount, and such
Transaction(s) or portion of Transactions shall be the Affected Transaction(s)
and Party B will be the sole Affected Party.

 

Party B shall, where reasonably practicable, give prior written notice to Party
A of any future prepayment of the Loan (whether in whole or part) promptly upon
becoming aware that such prepayment will or is reasonably likely to occur,
specifying the intended date and amount of such prepayment.

 

(iv)Permanent discontinuation of LIBOR. If LIBOR is permanently discontinued
without an adequate replacement falling within the definition of “Screen Rate”
or other replacement being agreed between the Parties. For the purpose of this
Additional Termination Event, Party A and Party B will both be Affected Parties
and all Transactions will be Affected Transactions.

 

 47 

 

 

Part 2.

Tax Representations.

 

(a)Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B make the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on:

 

(i)the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement;

 

(ii)the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii)
of this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 

(iii)the satisfaction of the agreement of the other party contained in Section
4(d) of this

Agreement,

 

except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b)Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a) of this
Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of the ISDA Master Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a "FATCA Withholding Tax"). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of this Agreement.

 

(c)Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make the following representations:

 

(i) Party A is a credit institution incorporated under public law in Germany

 

(ii) Party B is a limited liability company organized under the laws of the
State of Delaware

 

 48 

 

 

Part 3.

Agreement to Deliver Documents.

 

For the purpose of Sections 4 (a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

(a)Tax forms, documents or certificates to be delivered are:

 

Party required to 

deliver document

  Form / Document / Certificate   Date by which to be
delivered   Covered by Section
3(d)Representation? Party A and Party B   Any form or document, accurately
completed and in a manner reasonably satisfactory to the other party, that may
be required or reasonably requested in writing in order to allow the other party
to make payments under this Agreement, including any Credit Support Document,
without any deduction or withholding for or on account of any Tax or with such a
deduction or withholding at a reduced rate.   Promptly upon request of the other
party.   No

 

(b)Other documents to be delivered are:

 

Party required to
deliver document   Form/Document/Certificate   Date by which to be
delivered   Covered by Section
3(d)Representation? Party B  

Certified copies of all

documents evidencing necessary corporate and other authorizations and approvals
with respect to the execution, delivery and performance of this Agreement, any
Confirmation and any Credit Support Document

  The date of execution of this Agreement   Yes

 

 49 

 

 

 

Party required to
deliver document   Form/Document/Certificate   Date by which to be
delivered   Covered by Section
3(d)Representation?

Party B

 

  Legal opinion of a recognized law firm  confirming that (i) Party B has the
corporate power and capacity to validly enter into this Agreement (including due
execution and valid existence), and (ii) that the choice of law provision in
Sec. 13 of this Agreement is valid and enforceable with respect to Party B.  
The date of execution of this Agreement   No               Party B  

Certified copies of each

Credit Support Document and any amendments thereto

  The date of execution of this Agreement   Yes               Party B   Written
notification of appointment of its Process Agent and evidence of the acceptance
of such appointment by the Process Agent.   Upon execution of this Agreement and
immediately upon any change in the Process Agent of Party B.   no              
Party B  

Appropriate evidence to the

satisfaction of the other Party, of the legal capacity of the Credit Support
Provider, and the authority of its signatory or signatories to enter into the
Credit Support Documents.

 

The date of execution of

this Agreement.

  Yes

 

All documents, if not in the English language, shall be accompanied by a free
translation into the English language certified by an authorized officer of the
party.

 

Each of Party B’s obligations under the above table will be considered satisfied
if the relevant documents and confirmations are provided to the Agent for Party
A pursuant to the terms of the Facility Agreement to the Agent’s reasonable
satisfaction.

 

 50 

 

 

Part 4.

 Miscellaneous.

 

(a)Addresses for Notices. For the purpose of Section 12 (a) of this Agreement:

 

(i)Address for notices or communications to Party A:

 

If not otherwise specified for in the relevant Confirmation:

 

Address for notices or communications to Party A when acting through its Head
Office in Hannover or with regard to legal issues:

 

Address   :

Norddeutsche Landesbank Girozentrale

Friedrichswall 10, D-30159 Hannover

Federal Republic of Germany

Attention : Legal Department Email :

****

 

Facsimile :

****

 

(ii)Address for notices or communications to Party B:

 

Address:  

c/o AeroCentury Corp.

1440 Chapin Avenue, Suite 310

Burlingame, CA 94010

Attention:   [Chief Financial Officer Facsimile:   […]****

 

(b)Process Agent. For the purpose of Section 13 (c):

 

(i)Party A appoints as its Process Agent: Norddeutsche Landesbank Girozentrale,
New York Branch, 1114 Avenue of the Americas, 20th Floor, New York, N.Y. 10036.

 

(ii)Party B appoints as its Process Agent: Not Applicable

 

With respect to Section 13(c) of this Agreement, the reference therein to
Section 12(a)(iii) notwithstanding, no consent is given by either party to
service of process by facsimile transmission.

 

(c)Offices. The provisions of Section 10 (a) will apply to this Agreement. For
the avoidance of doubt, the only offices of Party A which are included in this
Agreement are Party A’s Head Office in Hannover and the branches in Part 4 (d)
of this Agreement.

 

(d)Multibranch Party. For the purpose of Section 10 (c):

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

 51 

 

 

(e)Calculation Agent. The Calculation Agent is Party A unless otherwise
specified in a Confirmation in relation to the relevant Transaction but failure
by Party A to perform its obligations hereunder shall not be construed as an
Event of Default or a Termination Event but shall entitle the other party, upon
notice to Party A, to designate a reputable and internationally recognizable
third party bank or financial institution reasonably selected by such other
party as a replacement Calculation Agent (the “Replacement Calculation Agent”)
and upon such designation, the Replacement Calculation Agent shall be
Calculation Agent for the purposes of the relevant Transaction accordingly. If
an Event of Default occurs with respect to Party A, for so long as such event
shall be continuing with respect to Party A, Party B may designate a Replacement
Calculation Agent. If a calculation, determination or adjustment is disputed by
the party which is not the Calculation Agent, the parties shall first endeavor
to resolve such dispute. If the parties are unable to resolve such dispute
within a commercially reasonable time, the parties shall mutually appoint a
Replacement Calculation Agent with respect to the issue in dispute.

 

(f)Credit Support Document. Details of any Credit Support Document:

 

  (i) Party A - Not Applicable             (ii) Party B - Each Security Document
(as defined in the Facility Agreement) including any other document or
provisions contained therein under which a guarantee, indemnity or security
interest is provided for all or any of the obligations of Party B or any Credit
Support Provider of Party B to Party A.

 

(g)Credit Support Provider. Credit Support Provider means in relation to:

 

  (i) Party A - Not Applicable.             (ii) Party B - Each provider of a
Credit Support Document.

 

(h)Governing Law.

 

(i)This Agreement and any non-contractual obligations arising out of or in
connection with it will be governed by and construed in accordance with the law
of the state of New York without reference to the choice of law doctrine.

 

(ii)Section 13(b) is deleted and replaced with the following, to which the
parties irrevocably submit:

 

(b) ”Jurisdiction. The courts of the state of New York have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement or any non-contractual obligations connected with it (including a
dispute regarding the existence, validity or termination of this Agreement)
("Proceedings").”

 

(i)Netting of Payments. "Multiple Transaction Payment Netting" will not apply
for the purpose of Section 2(c) of this Agreement.

 

(j)"Affiliate" shall have the meaning specified in Section 14 of this Agreement.

 

(k)Absence of Litigation. For the purpose of Section 3(c):

 

"Specified Entity" means in relation to Party A, Not Applicable.     "Specified
Entity" means in relation to Party B, Not Applicable.

 

(l)No Agency. The provisions of Section 3(g) will apply to this Agreement.

 

(m)Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

 

 52 

 

 

(i)Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

(1)Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(2)Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

(3)Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

(ii) Eligible Contract Participant. Each party shall be deemed to represent to
the other party on the date on which it enters into a Transaction that it is an
“eligible contract participant” within the meaning of the Commodity Exchange
Act.

 

(iii) EMIR Representation. Party B will be deemed to represent to Party A on
each date on which it enters into a Transaction that it is a “non-financial
counterparty” (as such term is defined in Regulation (EU) No 648/2012 of the
European Parliament and of the Council on OTC derivatives, central
counterparties and trade repositories dated 4 July 2012 (“EMIR”)) and it is not
subject to a clearing obligation pursuant to EMIR in respect of such
Transaction. If at any time Party B becomes subject to a clearing obligation
pursuant to EMIR it shall notify Party A thereof as soon as is reasonably
practicable.

 

(iv) Pari passu. Party B will be deemed to represent to Party A on each date on
which it enters into a Transaction that its payment obligations under this
Agreement will rank at least pari passu in all respects with all of Party B’s
other unsecured and unsubordinated obligations (except for those which are
mandatorily preferred by the operation of law).

 

(n)Consent to Recording. The parties agree that each may electronically record
all telephonic conversations between their trading and marketing personnel in
connection with this Agreement or any potential Transaction and that any such
tape recordings may be submitted in evidence in any Proceedings relating to the
Agreement or any potential Transaction. In the event of any dispute between the
parties as to the terms of any Transaction governed by this Agreement, the
parties may, to the extent permitted by law, use the electronic recordings as
the evidence of the terms of the Transaction, notwithstanding the existence of
anything writing to the contrary.

 

 53 

 

 

Part 5.

Other Provisions.

 

(a)Amendment to Section 5(a)(i). Section 5(a)(i) (“Failure to Pay or Deliver”)
shall be amended by replacing the term “first Local Business Day” with the term
“third Local Business Day”.

 

(b)Amendment to Section 11 of the Agreement. Section 11 of this Agreement shall
be amended (i) to include "or the Affected Party, in the case of the occurrence
of an Additional Termination Event under Part 1(g) of this Agreement," after the
words "A Defaulting Party" in line 1 thereof; and (ii) to include "or the
Affected Party, as the case may be," after "Defaulting Party" in line 4 thereof.

 

(c)Early Termination Date. Section 6(a) shall be amended by:

 

(i)deleting the reference to "not more than 20 days" in the second line of
Section 6 (a); and

 

(ii)inserting at the end of such section the following sentence: "If the Early
Termination Date designated in such notice would fall on a date prior to the
date on which such notice is effective, the Early Termination Date shall be
deemed to be the date on which such notice is effective".

 

(d)Disapplication of certain Events of Default and Termination Events. Party A
may not designate an early Termination Date as a consequence of the following
Events of Defaults and Termination Events with respect to Party B without the
written consent of the Agent:

 

Section 5(a)(ii) (Breach of Agreement; Repudiation of Agreement)

 

Section 5(a)(iii) (Credit Support Default)

 

Section 5(a)(iv) (Misrepresentation)

 

Section 5(a)(v) (Default under Specified Transaction)

 

Section 5(a)(vi) (Cross-Default)

 

Section 5(a)(vii) (Bankruptcy)

 

Section 5(a)(viii) (Merger without Assumption)

 

Section 5(b)(v) (Credit Event Upon Merger).

 

(e)Third Party Rights. The terms of this Agreement may be enforced only by a
party to it or its successors and the Contracts (Rights of Third Parties) Act
1999 is expressly excluded.

 

(f)Change of Account. Section 2(b) of this Agreement is hereby amended by the
addition of the following at the end thereof: "provided that, if any new account
of one party is not in the same jurisdiction as the original account, the other
party shall not be obliged to pay, for tax reasons, any greater amount and shall
not receive any lesser amount as a result of such change than would have been
the case if such change had not taken place".

 

 54 

 

 

(g)Exchange of Confirmations and Timely Confirmations.

 

(i)Transactions will usually be entered into through binding oral agreements
concluded over the telephone by authorized representatives of the parties. For
each Transaction entered into hereunder, a Confirmation shall be sent by Party A
to Party B as soon as reasonably practicable after the terms of the respective
Transaction have been agreed upon. Party B agrees to respond to such
Confirmation as soon as reasonably practicable after receipt of the
aforementioned Confirmation, either confirming agreement thereto or requesting a
correction of any error(s) contained therein.

 

(ii)        Section 9(e)(ii) is amended by inserting "or by other method
intended by the parties to be effective for the purpose of confirming or
evidencing such Transaction" immediately before the words "which in each case
will be sufficient".

 

(h)Conditions Precedent. The condition precedent in Section 2(a)(iii)(1) does
not apply to a payment or delivery owing by a party if the other party shall
have satisfied in full all its payment or delivery obligations under Section
2(a)(i) or Section 9(h) of this Agreement, as applicable, and shall at the
relevant time have no future payment or delivery obligations, whether absolute
or contingent, under Section 2(a)(i) or Section 9(h), as applicable.

 

(i)Security. Notwithstanding Section 7, Party A hereby agrees and consents to
the granting of security by Party B of its interests under this Agreement (and
for the avoidance of doubt, without prejudice to, and after giving effect to,
any contractual netting or set-off provision contained in this Agreement) to the
Security Agent.

 

(j)ISDA Definitions. The definitions and provisions contained in the 2006 ISDA
Definitions (the "ISDA Definitions"), as published by the International Swaps
and Derivatives Association, Inc. ("ISDA") and any other relevant definitions
booklet published by or in conjunction with ISDA, as may be amended,
supplemented or updated from time to time (together, the "Definitions") are
incorporated into this Agreement, each Transaction and each Confirmation. All
terms appearing in a Confirmation with initial capital letters shall have the
meaning set forth in the Definitions, unless otherwise defined in such
Confirmation. Any amendments, supplements or updates to the Definitions shall be
deemed to apply to Transactions entered into after the relevant publication date
and the prior Definitions will be deemed superseded thereby, unless otherwise
stated in the relevant Confirmation.

 

(k)Additional Agreements. Party B agrees, upon learning of the occurrence of any
event which constitutes (or which with the giving of notice or passage of time
or both would constitute) a Termination Event with respect to Party B, promptly
to give Party A notice of such event or condition (or, in lieu of giving notice,
to cause such event to cease to exist before becoming a Termination Event).

 

(l)Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long this Agreement as so modified
continues to express, without material change, the original intention of the
parties as to the subject matter of this Agreement and deletion of such portion
of this Agreement will not substantially impair the respective benefits or
expectations of the parties to this Agreement. The parties hereto shall
endeavour in good faith to conduct negotiations to replace the invalid or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that prohibited or unenforceable provision.

 

(m)Standard Form. The parties agree that it is their intention that the text of
the ISDA Master Agreement conforms exactly to the text of the standard form of
an 2002 ISDA Master Agreement as published by the International Swaps and
Derivatives Association, Inc. (the “Standard Form”) except as set forth in this
Schedule or as otherwise agreed between the parties in writing. In the event of
any discrepancies between the Standard Form and the printed form signed between
the parties, except as set forth in this Schedule or otherwise as agreed between
the parties in writing, the Standard Form shall prevail.

 

 55 

 

 

(n)Conditions precedent to delivery of Credit Support Documents. For the
purposes of Section 2(a)(iii) of this Agreement, and notwithstanding anything to
the contrary included in this Agreement, each obligation of Party A under this
Agreement, including those set forth under Section 2(a)(i) with respect to each
Transaction entered into pursuant hereto, is, where there is a Credit Support
Document specified in this Agreement or in any Confirmation, subject to the
condition precedent that Party A will have received all Credit Support Documents
duly executed and in a form satisfactory to Party A.

 

(o)Amendment of Section 5 (b) (iii) of the Agreement. Section 5 (b) (iii) of the
Agreement is amended by inserting after the words „...substantial likelihood...“
in the fourth line thereof the words „as evidenced by a written opinion of an
internal legal counsel of the Affected Party, which shall evaluate the
„substantial likelihood“ in reasonable detail and in good faith.

 

(p)LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER
PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT OR THE OBLIGATION TO PAY ANY
AMOUNT REQUIRED PURSUANT TO SECTION 6(e) OF THIS AGREEMENT. IF AND TO THE EXTENT
ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO
CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.

 

(q)WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING INSTITUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION TO THE FULLEST EXTENT PERMITTED BY LAW. EACH
PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE OTHER PARTY TO ENTER INTO THIS AGREEMENT AND EACH
TRANSACTION.

 

(r)USA Patriot Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

(s)ERISA. Each party represents to the other on the date on which it enters into
this Agreement and at all times thereafter that it is not (i) an employee
benefit plan as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or a plan as defined in Section
4975(e)(1) of the Code, subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or Section
4975 of the Code but which is subject to another law materially similar to Title
I of ERISA or Section 4975 of the Code (each, an “ERISA Plan”), (ii) a person or
entity acting on behalf of an ERISA Plan, or (iii) a person or entity the assets
of which constitute assets of an ERISA Plan.

 

(t)Safe Harbors. Each party to this Agreement acknowledges that:

 

(i)This Agreement, including any Credit Support Document, is a “swap agreement”
and a “master netting agreement” as defined in the U.S. Bankruptcy Code (the
“Bankruptcy Code”), and a “netting contract” as defined in the netting
provisions of the Federal Deposit Insurance Corporation Improvement Act of 1991
(“FDICIA”); and

 

(ii)Party A is a “master netting agreement participant,” a “financial
institution,” a “financial participant,” a “forward contract merchant” and a
“swap participant” as defined in the Bankruptcy Code, and a “financial
institution” as defined in the netting provisions of FDICIA.

 

 56 

 

 

Part 6.

Regulatory Provisions

 

(a)CFTC Regulation 50.50.

 

(i)Party B agrees that with respect to any Transaction that is a “swap” (as
defined in Section 1a(47) of the CEA) that is subject to a mandatory clearing
determination under Section 2(h) of the CEA (a “Clearing-required Swap”), Party
B shall be deemed to have elected the exception from mandatory clearing provided
under Section 2(h)(7) of the CEA and CFTC Regulation 50.50.

 

By executing any such Clearing-required Swap, Party B shall be deemed to
represent to Party A for purposes of Section 3(a) of the Agreement, and agrees
that Party A may rely on the representations in this provision for reporting
purposes, that:

 

(1)it is not a “financial entity” as defined in Section 2(h)(7)(C)(i) of the CEA
and is eligible for an exception from mandatory clearing with respect to such
Clearing-required Swap under Section 2(h)(7) of the CEA and CFTC Regulation
50.50;

 

(2)it is using such Clearing-required Swap for which it is electing the
exception to hedge or mitigate commercial risk as provided in CFTC Regulation
50.50(c);

 

(3)it generally meets its financial obligations associated with entering into
non-cleared Swaps through its available financial resources; and

 

(4)it is not an issuer of securities registered under section 12 of, or is
required to file reports under section 15(d) of, the Securities Exchange Act of
1934.

 

(ii)Party B agrees that the price, rate and other financial terms of any
Transaction are premised on such Transaction being a noncleared Transaction and
that clearing any Transaction after it is entered into is subject to the mutual
agreement of the parties, which either Party A or Party B may withhold in its
sole discretion.

 

(iii)Party B and Party A hereby agree, that:

 

(1)Party A shall transmit the information specified in CFTC Regulation
50.50(b)(1)(i) and (ii) to a registered swap data repository (“SDR”), PROVIDED
THAT any transmission of data in relation to the election of the End-user
exception by Party A shall be governed by and subject to the terms of the
Dodd-Frank Swap Data Reporting Services and Designation Agreement entered into
on or about the date of this Agreement between the parties hereto; and that

 

(2)Party B shall report to SDR the information required under CFTC Regulation
50.50(b)(1)(iii) in an annual filing made pursuant to CFTC Regulation
50.50(b)(2) prior to entering into any such Clearing-required Swap.

 



  (iv) Party B covenants and agrees to notify Party A in writing promptly (and
in all events prior to entering into any Transaction) following any change in
circumstances that would make any representation made in this Part 6(a) untrue
in any respect (assuming for the purposes of this provision that such
representations were made continuously).

  

(b)ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. Parts I, II & III of the attachment to the ISDA 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
19th July 2013 and available on the ISDA website (www.isda.org) (the “PDD
Protocol”) are incorporated herein as if set out in full in this Agreement but
with the following amendments:

 

 57 

 

 

(i)The definition of “Adherence Letter” is deleted and references to “Adherence
Letter” and “such party’s Adherence Letter” are deemed to be references to this
Part 6(b) (ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and
Disclosure Protocol).

 

(ii)References to "Implementation Date" are deemed to be references to the date
of this Agreement and references to a "Covered Master Agreement" in the PDD
Protocol shall be deemed to be references to this Agreement.

 

(iii)The definition of "Protocol" is deleted.

 

(iv)"PR Due Date" means

 

(1)        if the Portfolio Reconciliation Requirements require Data
Reconciliation to occur each business day:

Each Joint Business Day;

 

(2)       if the Portfolio Reconciliation Requirements require Data
Reconciliation to occur once per week:

Tuesday;

 

(3)       if the Portfolio Reconciliation Requirements require Data
Reconciliation to occur once per quarter:

15 February, 15 May, 15 August, 15 November;

 

(4)       if the Portfolio Reconciliation Requirements require Data
Reconciliation to occur once per year:

15 November.

 

(v)The definitions of "Portfolio Data Sending Entity" and "Portfolio Data
Receiving Entity" are replaced with the following:

 

"Portfolio Data Sending Entity" means Party A.

 

"Portfolio Data Receiving Entity" means Party B.

 

(vi)Local Business Days

 

Party A specifies the following place for the purposes of the definition of
Local Business Day as it applies to it: Hannover.

 

Party B specifies the following place(s) for the purposes of the definition of
Local Business Day as it applies to it: California and New York

 

(vii)Appointment of an Affiliate as agent:

 

For the purposes of Part I(3)(a) of the attachment to the PDD Protocol:

 

(1)Party A appoints the following Affiliates as its agent: None.

 

(2)Party B appoints the following Affiliates as its agent: AeroCentury Corp.

 

(viii)Use of a third party service provider:

 

For the purposes of Part I (3) of the attachment to the PDD Protocol:

 

 58 

 

 

(1)Party A is a party that may use a third party service provider.

 

(2)Party B may use a third party service provider.

 

(ix)Contact details for Portfolio Data, discrepancy notices and Dispute Notices.

 

The following items may be delivered to Party A at the contact details shown
below:

 

Portfolio Data: ****     Notice of a discrepancy: ****     Dispute Notice: ****

 

The following items may be delivered to Party B at the contact details shown
below:

 

Portfolio Data:

c/o AeroCentury Corp. 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 Chief
Financial Officer ****

 

Notice of a discrepancy:

c/o AeroCentury Corp. 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 Chief
Financial Officer ****

 

Dispute Notice:

c/o AeroCentury Corp. 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 Chief
Financial Officer ****

 

(c)Confidentiality Waiver.

 

Notwithstanding anything to the contrary in this Agreement or in any
non-disclosure, confidentiality or Other Agreement between us, each party hereby
consents to the disclosure of information:

 

(1)to the extent required or permitted by any applicable law, rule or regulation
which mandates reporting and/or retention of transaction and similar information
or to the extent required by any order or directive regarding reporting and/or
retention of transaction and similar information issued by any authority or body
or agency in accordance with which the other party is required or accustomed to
act (“Reporting Requirements”); or

 

(2)to and between the other party’s head office, branches or affiliates, or any
persons or entities who provide services to such other party or its head office,
branches or affiliates, in each case, in connection with such Reporting
Requirements.

 

 59 

 

 

Each party acknowledges that pursuant to global regulatory reform initiatives,
regulators require reporting of trade data to increase market transparency and
enable regulators to monitor systemic risk to ensure safeguards are implemented
globally.

 

Each party further acknowledges that disclosures made pursuant hereto may
include, without limitation, the disclosure of trade information including a
party’s identity (by name, address, corporate affiliation, identifier or
otherwise) to any swap or trade data repository or one or more systems or
services operated by any trade repository (“TR”) and any relevant regulators
(including without limitation, the U.S. Commodity Futures Trading Commission or
other U.S. regulators in the case of trade reporting under applicable U.S. laws,
and the European Securities and Markets Authority and national regulators in the
E.U. under the E.U. Regulation No. 648/2012 on OTC derivatives, central
counterparties and trade repositories in the case of trade reporting under
applicable E.U. laws) and that such disclosures could result in certain
anonymous swap transaction and pricing data becoming available to the public.
Each party further acknowledges that, for purposes of complying with regulatory
reporting obligations, a party may use a third party service provider to
transfer trade information into a TR and that a TR may engage the services of a
global trade repository regulated by one or more governmental regulators. Each
party also acknowledges that disclosures made pursuant hereto may be made to
recipients in a jurisdiction other than that of the disclosing party or a
jurisdiction that may not necessarily provide an equivalent or adequate level of
protection for personal data as the counterparty’s home jurisdiction. For the
avoidance of doubt, (i) to the extent that applicable non-disclosure,
confidentiality, bank secrecy, data privacy or other law imposes non-disclosure
requirements on transaction and similar information required or permitted to be
disclosed as contemplated herein but permits a party to waive such requirements
by consent, the consent and acknowledgements provided herein shall be a consent
by each party for purposes of such law; (ii) any agreement between the parties
to maintain confidentiality of information contained in this Agreement or in any
non-disclosure, confidentiality or other agreement shall continue to apply to
the extent that such agreement is not inconsistent with the disclosure of
information in connection with the Reporting Requirements as set out herein; and
(iii) nothing herein is intended to limit the scope of any other consent to
disclosure separately given by each party to the other party.

 

The consenting party represents and warrants that any third party to whom it
owes a duty of confidence in respect of the information disclosed has consented
to the disclosure of that information.

 

Without prejudice to the rights, powers, remedies and privileges provided by
law, any inaccuracy of the representation and warranty in this Part 6(c) will
not constitute an event of default in respect of such party or any other event
which permits either party to terminate any Relevant Transaction or other
transaction under this agreement.

 

(d)Unique Trade Identifier.

 

(i)Party A will generate an unique trade identifier (Unique Trade Identifier, or
“UTI”) for each Transaction entered into pursuant to the terms of this Agreement
and will make available the UTI to Party B as soon as reasonably practicable
after the entry into the respective Transaction.

 

(ii)Part 6(d)(i) above shall not apply to:

 

(1)Transactions that are concluded or confirmed via an electronic trading
facility or affirmation platform, provided that the respective UTI is generated
by the trading facility or affirmation platform, respectively; AND

 

(2)Transactions to which Party A becomes a party by virtue of a novation or
transfer, provided that an UTI has already been generated for such Transaction
and transmitted to a trade repository.

 

 60 

 

 

(e)Bail-in and Resolution Stay. Notwithstanding anything contained in this
Agreement, the parties agree that (i) the provisions of the attachment to the
ISDA 2016 Bail-in Art 55 BRRD Protocol
(Dutch/French/German/Irish/Italian/Luxembourg/Spanish/UK entity-in-resolution
version) published on 14 July 2016 by the International Swaps and Derivatives
Association, Inc., as amended from time to time, shall be deemed to be
incorporated into this Agreement as if references in those provisions to
“Protocol Covered Agreement” were references to this Agreement, and on the basis
that references to the “Implementation Date” shall be deemed to be references to
the date of this Agreement; and (ii) the provisions of paragraphs 1 to 4
(inclusive) of the ISDA German Jurisdictional Module to the ISDA Resolution Stay
Jurisdictional Modular Protocol published on 28 June 2016 by the International
Swaps and Derivatives Association, Inc., as amended from time to time, shall be
deemed to be incorporated into this Agreement as if references in those
provisions to “Covered Agreement” were references to this Agreement, and on the
basis that: (A) Party A shall be treated as a “Regulated Entity Counterparty”
with respect to Party B, (B) Party B shall be treated as a “Module Adhering
Party”, and (C) references to the “Implementation Date” shall be deemed to be
references to the date of this Agreement.

 

-Signature page to follow -

 

 61 

 

 

IN WITNESS whereof the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Party A   Party B Norddeutsche Landesbank - Girozentrale -   [USA LLC]       By
  By: AeroCentury Corp., Manager     By;       Name:   Name: Title:   Title:
Date:   Date:

 

By           Name:     Title:     Date:    

 

 62 

 

 

[tv513289_ex10-3img1.jpg]

 

ACY E-175 LLC     Suite 310   OTC Confirmations Chapin Avenue 1440   Constanze
Beckert 94010 Burlingame     United States   Georgsplatz 1     D-30159 Hannover
    Germany           Phone: ****     Fax: ****           Our Reference:    
IRD/IRS/10520730/HAN     UTI: ****       Fax: ****                   Your
Reference:           February 11, 2019

 

Interest Rate Swap

 

Dear Sirs,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Transaction”).

 

This letter agreement constitutes a “Confirmation” as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the 2002
ISDA Master Agreement dated as of February 07, 2019, as amended and supplemented
from time to time (the “Agreement”), between you and us.

 

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Trade Date : February 07, 2019   (time of trade : 5:50 pm Hannover time)

 

IRD/IRS/10520730/HAN 1         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Effective Date : February 08, 2019     Termination Date : April 30, 2025,
subject to adjustment in accordance with the Modified Following Business Day
Convention.     FIXED AMOUNTS       Fixed Rate Payer : ACY E-175 LLC     Fixed
Rate Payer Notional Amount : USD 6,320,000.00, subject to change as set forth in
Annex A     Fixed Rate : 5.378000 % p.a.     Fixed Rate Day Count Fraction :
ACT/360     Fixed Rate Payer Payment Dates : Each Fixed Rate Payer Period End
Date.     Fixed Rate Payer Period End Dates : The 04th day of each month, from
and including March 04, 2019 to and including April 04, 2025 and the Termination
Date, subject to adjustment in accordance with the Modified Following Business
Day Convention.     Business Days : London, New York     FLOATING AMOUNTS      
Floating Rate Payer : NORDDEUTSCHE LANDESBANK
GIROZENTRALE     Floating Rate Payer Notional Amount : USD 6,320,000.00, subject
to change as set forth in Annex A     Floating Rate Option : USD-LIBOR-BBA    
Designated Maturity : 1 month(s)       - except for the initial Calculation
Period where Linear Interpolation will apply.       - except for the final
Calculation Period where Linear Interpolation will apply.

 



IRD/IRS/10520730/HAN 2         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Spread : Plus 2.80000 % p.a.     Floating Rate Day Count Fraction : ACT/360    
1st Floating Period : Februar 08, 2019 - March 04, 2019 (24 days)     1st
Floating Rate : 5.29353 % p.a. (including Spread)     1st Floating Rate Interest
Amount : USD 22,303.41     Reset Dates : The first day of each Calculation
Period.     Floating Rate Payer Payment Dates : Each Floating Rate Payer Period
End Date.     Floating Rate Payer Period End Dates : The 04th day of each month,
from and including March 04, 2019 to and including April 04, 2025 and the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.     Business Days : London, New York    
Calculation Agent : NORDDEUTSCHE LANDESBANK
GIROZENTRALE     ACCOUNT DETAILS       Your account   - for payments in USD
PLEASE ADVISE     Our account   - for payments in USD JP MORGAN CHASE BANK, NEW
YORK
****
SWIFT CHASUS33

 

OFFICES

 

(a) The Office of NORDDEUTSCHE LANDESBANK GIROZENTRALE for this Transaction is
HANNOVER.

 

(b) The Office of ACY E-175 LLC for this Transaction is BURLINGAME.

 



IRD/IRS/10520730/HAN 3         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

OTHER PROVISIONS

 

MSN17000168

 

We would like to inform you that due to the EMIR (European Market Infrastructure
Regulation) regulatory requirements, contracting parties are obliged to comply
with very short confirmation deadlines. Thus, transactions among Financial
Counterparties are to be signed by all parties 1 business day after Trade Date
and transactions under participation of at least one Non-Financial Counterparty
within 2 business days after Trade Date. In order to observe these deadlines, we
kindly ask you to return the countersigned confirmation before the expiry of
these deadlines.

 

For a person or company registered in Germany liable for taxation:

As from 01 January 2009, NORD/LB as paying agent must meet the requirement to
withhold and pay “Kapitalertragsteuer” (withholding tax) for derivatives where
no legally specified exemption is applicable. Please bear in mind that when
engaging yourself in derivative trading, this is the reason why credit and debit
entries might be reduced.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this Confirmation and returning it to us.

 

Yours sincerely,

 

Norddeutsche Landesbank Girozentrale

 

/s/ Grünewald   /s/ Beckert Grünewald   Beckert

 

Confirmed as of the date first written:

 

ACY E-175 LLC

 

[tv513289_ex10-3img3.jpg]   [tv513289_ex10-3img4.jpg]

 



IRD/IRS/10520730/HAN 4         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Annex A

 

Calculation Period Start
Date*:  Calculation Period End
Date*:  Notional Amount in USD   Change in Currency
Amount** in USD  February 08, 2019  March 04, 2019   6,320,000.00    —  March
04, 2019  April 04, 2019   6,243,087.79    -76,912.21  April 04, 2019  May 04,
2019   6,172,428.36    -70,659.43  May 04, 2019  June 04, 2019   6,103,285.88  
 -69,142.48  June 04, 2019  July 04, 2019   6,029,243.73    -74,042.15  July 04,
2019  August 04, 2019   5,957,593.97    -71,649.76  August 04, 2019  September
04, 2019   5,885,612.40    -71,981.57  September 04, 2019  October 04, 2019 
 5,812,418.24    -73,194.16  October 04, 2019  November 04, 2019 
 5,738,896.04    -73,522.20  November 04, 2019  December 04, 2019 
 5,665,901.67    -72,994.37  December 04, 2019  January 04, 2020 
 5,591,722.83    -74,178.84  January 04, 2020  February 04, 2020 
 5,519,717.58    -72,005.25  February 04, 2020  March 04, 2020   5,444,059.01  
 -75,658.57  March 04, 2020  April 04, 2020   5,368,072.67    -75,986.34  April
04, 2020  May 04, 2020   5,294,964.85    -73,107.82  May 04, 2020  June 04,
2020   5,218,332.59    -76,632.26  June 04, 2020  July 04, 2020   5,142,147.90  
 -76,184.69  July 04, 2020  August 04, 2020   5,067,158.13    -74,989.77  August
04, 2020  September 04, 2020   4,989,538.95    -77,619.18  September 04, 2020 
October 04, 2020   4,913,074.27    -76,464.68  October 04, 2020  November 04,
2020   4,836,255.47    -76,818.80  November 04, 2020  December 04, 2020 
 4,758,358.43    -77,897.04  December 04, 2020  January 04, 2021 
 4,680,112.29    -78,246.14  January 04, 2021  February 04, 2021 
 4,602,214.63    -77,897.66  February 04, 2021  March 04, 2021   4,523,956.23  
 -78,258.40  March 04, 2021  April 04, 2021   4,443,307.91    -80,648.32  April
04, 2021  May 04, 2021   4,365,641.16    -77,666.75  May 04, 2021  June 04,
2021   4,284,330.64    -81,310.52  June 04, 2021  July 04, 2021   4,204,600.09  
 -79,730.55  July 04, 2021  August 04, 2021   4,125,128.43    -79,471.66  August
04, 2021  September 04, 2021   4,043,428.12    -81,700.31  September 04, 2021 
October 04, 2021   3,964,394.07    -79,034.05  October 04, 2021  November 04,
2021   3,880,812.93    -83,581.14 

 



IRD/IRS/10520730/HAN 5         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

November 04, 2021  December 04, 2021   3,799,213.67    -81,599.26  December 04,
2021  January 04, 2022   3,717,804.09    -81,409.58  January 04, 2022  February
04, 2022   3,634,339.13    -83,464.96  February 04, 2022  March 04, 2022 
 3,551,598.44    -82,740.69  March 04, 2022  April 04, 2022   3,466,882.86  
 -84,715.58  April 04, 2022  May 04, 2022   3,383,366.67    -83,516.19  May 04,
2022  June 04, 2022   3,298,958.27    -84,408.40  June 04, 2022  July 04, 2022 
 3,215,650.07    -83,308.20  July 04, 2022  August 04, 2022   3,130,009.64  
 -85,640.43  August 04, 2022  September 04, 2022   3,044,465.78    -85,543.86 
September 04, 2022  October 04, 2022   2,959,902.97    -84,562.81  October 04,
2022  November 04, 2022   2,872,712.40    -87,190.57  November 04, 2022 
December 04, 2022   2,786,444.57    -86,267.83  December 04, 2022  January 04,
2023   2,699,777.23    -86,667.34  January 04, 2023  February 04, 2023 
 2,612,305.21    -87,472.02  February 04, 2023  March 04, 2023   2,525,611.92  
 -86,693.29  March 04, 2023  April 04, 2023   2,436,604.76    -89,007.16  April
04, 2023  May 04, 2023   2,347,589.29    -89,015.47  May 04, 2023  June 04,
2023   2,258,538.88    -89,050.41  June 04, 2023  July 04, 2023   2,169,764.19  
 -88.774.69  July 04, 2023  August 04, 2023   2 079,916.83    -89,847.36  August
04, 2023  September 04, 2023   1,989,666.80    -90,250.03  September 04, 2023 
October 04, 2023   1,899,606.78    -90,060.02  October 04, 2023  November 04,
2023   1,808,264.88    -91,341.90  November 04, 2023  December 04, 2023 
 1,717,607.81    -90,657.07  December 04, 2023  January 04, 2024 
 1,625,220.85    -92,386.96  January 04, 2024  February 04, 2024 
 1,533,175.82    -92,045.03  February 04, 2024  March 04, 2024   1,440,933.57  
 -92,242.25  March 04, 2024  April 04, 2024   1,347,389.31    -93,544.26  April
04, 2024  May 04, 2024   1,254,057.63    -93,331.68  May 04, 2024  June 04,
2024   1,160,668.41    -93,389.22  June 04, 2024  July 04, 2024   1,065,951.83  
 -94,716.58  July 04, 2024  August 04, 2024   971,316.80    -94,635.03  August
04, 2024  September 04, 2024   876,243.50    -95,073.30  September 04, 2024 
October 04, 2024   780,599.01    -95,644.49  October 04, 2024  November 04,
2024   684,525.88    -96,073.13  November 04, 2024  December 04, 2024 
 588,124.44    -96,401.44  December 04, 2024  January 04, 2025   491,188.70  
 -96,935.74 

 



IRD/IRS/10520730/HAN 6         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

January 04, 2025  February 04, 2025   394,038.66    -97,150.04  February 04,
2025  March 04, 2025   296,174.23    -97,864.43  March 04, 2025  April 04, 2025 
 197,841.57    -98,332.66  April 04, 2025  April 30, 2025   99,186.27  
 -98,655.30 

 

* subject to adjustment in accordance with the applicable Business Day
Convention

**on the Calculation Period Start Date

 



IRD/IRS/10520730/HAN 7         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

ACY SN 15129 LLC   Suite 310 OTC Confirmations Chapin Avenue 1140 Ilka Bredemann
94010 Burlingame   United States Georgsplatz 1   D-30159 Hannover
Germany       Phone: ****
Fax: ****       Our Reference:
IRD/IRS/10520728/HAN
UTI: ****       Your Reference:       February 08, 2019

 

Interest Rate Swap

 

Dear Sirs,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Transaction”).

 

This letter agreement constitutes a “Confirmation” as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the 2002
ISDA Master Agreement dated as of February 07, 2019, as amended and supplemented
from time to time (the “Agreement”), between you and us.

 

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Trade Date : February 07, 2019   (time of trade : 5:50 pm Hannover time)
Effective Date : February 08, 2019

 



IRD/IRS/10520728/HAN 1         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Termination Date : December 11, 2022, subject to adjustment in accordance with
the Modified Following Business Day Convention.     FIXED AMOUNTS       Fixed
Rate Payer : ACY SN 15129 LLC     Fixed Rate Payer Notional Amount : USD
7,150,000.00, subject to change as set forth in Annex A     Fixed Rate :
6.304000 % p.a.     Fixed Rate Day Count Fraction : ACT/360     Fixed Rate Payer
Payment Dates : Each Fixed Rate Payer Period End Date.     Fixed Rate Payer
Period End Dates : The 19th day of each month, from and including February 19,
2019 to and including November 19, 2022 and the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.  
  Business Days : London, New York     FLOATING AMOUNTS       Floating Rate
Payer : NORDDEUTSCHE LANDESBANK
GIROZENTRALE     Floating Rate Payer Notional Amount : USD 7,150,000.00, subject
to change as set forth in Annex A     Floating Rate Option : USD-LIBOR-BBA    
Designated Maturity : 1 month(s)       except for the initial Calculation Period
where Linear interpolation will apply.       - except for the final Calculation
Period where Linear Interpolation will apply.     Spread : Plus 3.45000 % p.a.

 



IRD/IRS/10520728/HAN 2         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Floating Rate Day Count Fraction : ACT/360     1st Floating Period : Februar 08,
2019 - Februar 19, 2019 (11 days)     1st Floating Rate : 5.88148 % p.a.
(including Spread)     1st Floating Rate Interest Amount : USD 12,849.40    
Reset Dates : The first day of each Calculation Period.     Floating Rate Payer
Payment Dates : Each Floating Rate Payer Period End Date.     Floating Rate
Payer Period End Dates : The 19th day of each month, from and including February
19, 2019 to and including November 19, 2022 and the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.  
  Business Days : London, New York     Calculation Agent : NORDDEUTSCHE
LANDESBANK
GIROZENTRALE     ACCOUNT DETAILS       Your account   - for payments in USD
PLEASE ADVISE     Our account   - for payments in USD JP MORGAN CHASE BANK, NEW
YORK
****
SWIFT CHASUS33

 

OFFICES

 

(a) The Office of NORDDEUTSCHE LANDESBANK GIROZENTRALE for this Transaction is
HANNOVER.

 

(b) The Office of ACY SN 15129 LLC for this Transaction is BURLINGAME.

 



IRD/IRS/10520728/HAN 3         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 



 

[tv513289_ex10-3img1.jpg]

 



OTHER PROVISIONS           Early Termination           Optional Early
Termination:   Applicable       Option Style:   European Buyer:   ACY SN 15129
LLC Seller:   NORDDEUTSCHE LANDESBANK
GIROZENTRALE       Expiration Date :   Two Exercise Business Days prior to the
Optional Early Termination Date Expiration Time:   11:00:00 a.m. New York time
Exercise Business Days:   New York, London Optional Early Termination Date:  
November 19, 2020 Partial Exercise:   Inapplicable Multiple Exercise:  
Inapplicable Automatic Exercise:   Applicable       Written Confirmation of
Exercise :   Applicable Contact Details for Purpose   Norddeutsche Landesbank
Girozentrale of Giving Notice :   Head of Fixed Income Trading     TRADING: ****
    FAX:           ****       Cash Settlement:   Inapplicable

  

We would like to inform you that due to the EMIR (European Market Infrastructure
Regulation) regulatory requirements, contracting parties are obliged to comply
with very short confirmation deadlines. Thus, transactions among Financial
Counterparties are to be signed by all parties 1 business day after Trade Date
and transactions under participation of at least one Non-Financial Counterparty
within 2 business days after Trade Date. In order to observe these deadlines, we
kindly ask you to return the countersigned confirmation before the expiry of
these deadlines.

 

For a person or company registered in Germany liable for taxation:

 

As from 01 January 2009, NORD/LB as paying agent must meet the requirement to
withhold and pay “Kapitalertragsteuer” (withholding tax) for derivatives where
no legally specified exemption is applicable. Please bear in mind that when
engaging yourself in derivative trading, this is the reason why credit and debit
entries might be reduced.

 



IRD/IRS/10520728/HAN 4         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this Confirmation and returning it to us.

 

Yours sincerely,

 

Norddeutsche Landesbank Girozentrale           /s/ Thies   /s/  Bredemann Thies
  Bredemann       Confirmed as of the date first written:           ACY SN 15129
LLC           [tv513289_ex10-3img3.jpg]   [tv513289_ex10-3img4.jpg]

 



IRD/IRS/10520728/HAN 5         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Annex A

 

Calculation Period Start
Date*:  Calculation Period End
Date*:   Notional Amount in USD   Change in Currency
Amount** in USD   February 08, 2019   February 19, 2019    7,150,000.00    — 
February 19, 2019   March 19, 2019    7,014,561.79    -135,436.21  March 19,
2019    April 19, 2019    6,899,744.27    -114,817.52  April 19, 2019    May 19,
2019    6,792,821.34    -106,922.93  May 19, 2019   June 19, 2019  
 6,675,727.10    -117,094.24  June 19, 2019   July 19, 2019    6,561,586.22  
 -114,140.68  July 19, 2019   August 19, 2019    6,446,845.72    -114,740.50 
August 19, 2019   September 19, 2019    6,332,637.36    -114,214.36   September
19, 2019   October 19, 2019    6,217,797.00    -114,834.36  October 19, 2019 
 November 19, 2019    6,103,428.07    -114,368.93  November 19, 2019    December
19, 2019    5,985,211.94    -118,216.13  December 19, 2019   January 19, 2020  
 5,867,443.55    -117,768.39  January 19, 2020   February 19, 2020  
 5,752,138.86    -115,304.69  February 19, 2020   March 19, 2020  
 5,632,138.80    -120,000.06  March 19, 2020   April 19, 2020    5,511,529.35  
 -120,609.45  April 19, 2020   May 19, 2020    5,393,202.81    -118,326.54  May
19, 2020   June 19, 2020    5,271,380.00    -121,822.81  June 19, 2020   July
19, 2020    5,150,784.69    -120,595.31  July 19, 2020   August 19, 2020  
 5,029,534.74    -121,249.95  August 19, 2020   September 19, 2020  
 4,906,745.87    -122,788.87  September 19, 2020   October 19, 2020  
 4,785,889.62    -120,856.25  October 19, 2020   November 19, 2020  
 4,660,144.67    -125,744.95  November 19, 2020    December 19, 2020  
 4,536,231.30    -123,913.37  December 19, 2020   January 19, 2021  
 4,412,439.63    -123,791.67  January 19, 2021   February 19, 2021  
 4,285,636.28    -126,803.35  Februany 19, 2021   March 19, 2021  
 4,159,689.92    -125,946.36  March 19, 2021   April 19, 2021    4,030,874.64  
 -128,815.28  April 19, 2021   May 19, 2021    3,903,545.32    -127,329.32  May
19, 2021   June 19, 2021    3,774,841.25    -128,704.07  June 19, 2021   July
19, 2021    3,647,444.10    -127,397.15  July 19, 2021   August 19, 2021  
 3,516,117.23    -131,326.87  August 19, 2021   September 19, 2021  
 3,385,993.57    -130,123.66  September 19, 2021   October 19, 2021  
 3,255,756.48    -130,237.09 

 



IRD/IRS/10520728/HAN 6         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 



 

 

  

[tv513289_ex10-3img1.jpg]

 

October 19, 2021   November 19, 2021    3,123,079.24    -132,677.24  November
19, 2021   December 19, 2021    2,990,822.00    -132,257.24  December 19, 2021 
 January 19, 2022    2,857,846.81    -132,975.19  January 19, 2022   February
19, 2022    2,723,649.33    -134,197.48  February 19, 2022   March 19, 2022  
 2,590,654.64    -132,994.69  March 19, 2022   April 19, 2022    2,453,692.56  
 -136,962.08  April 19, 2022   May 19, 2022    2,316,942.25    -136,750.31  May
19, 2022   June 19, 2022    2,179,903.22    -137,039.03  June 19, 2022   July
19, 2022    2,042,907.73    -136,995.49  July 19, 2022   August 19, 2022  
 1,904,071.38    -138,836.35  August 19, 2022   September 19, 2022  
 1,765,196.82    -138,874.56  September 19, 2022   October 19, 2022  
 1,625,568.40    -139,628.42  October 19, 2022   November 19, 2022  
 1,484,897.35    -140,671.05  November 19, 2022   December 11, 2022  
 1,344,267.38    -140,629.97 

 

* subject to adjustment in accordance with the applicable Business Day
Convention

**on the Calculation Period Start Date

 



IRD/IRS/10520728/HAN 7         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

  

[tv513289_ex10-3img1.jpg]

 

ACY E-175 LLC     OTC Confirmations   Constanze Beckert Suite 310   Chapin
Avenue 1440 Georgsplatz 1   D-30159 Hannover 94010 Burlingame Germany United
States     Phone: ****   Fax: ****       Our Reference:   IRD/IRS/10520738/HAN  
UTI: **** Fax:  ****     Your Reference:       February 08, 2019

 

Interest Rate Swap

 

Dear Sirs,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Transaction”).

 

This letter agreement constitutes a “Confirmation” as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1.  This Confirmation supplements, forms part of, and is subject to, the 2002
ISDA Master Agreement dated as of February 07, 2019, as amended and supplemented
from time to time (the “Agreement”), between you and us.

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 

2.  The terms of the Transaction to which this Confirmation relates are as
follows:

 

IRD/IRS/10520738/HAN 1         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Trade Date :  

February 07, 2019

(time of trade : 5:50 pm Hannover time)

Effective Date :   February 08, 2019 Termination Date :   May 30, 2025, subject
to adjustment in accordance with the Modified Following Business Day Convention.
      FIXED AMOUNTS           Fixed Rate Payer:   ACY E-175 LLC       Fixed Rate
Payer Notional Amount:   USD 6,320,000.00, subject to change as set forth in
Annex A       Fixed Rate:   5.381000 % p.a.       Fixed Rate Day Count Fraction
:   ACT/360       Fixed Rate Payer Payment Dates :   Each Fixed Rate Payer
Period End Date.       Fixed Rate Payer Period End Dates :   The 04th day of
each month, from and including March 04, 2019 to and including May 04, 2025 and
the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.       Business Days:   London, New York      
FLOATING AMOUNTS           Floating Rate Payer:   NORDDEUTSCHE LANDESBANK
GIROZENTRALE       Floating Rate Payer Notional Amount:   USD 6,320,000.00,
subject to change as set forth in Annex A       Floating Rate Option :  
USD-LIBOR-BBA       Designated Maturity:   1 month(s)           - except for the
initial Calculation Period where Linear Interpolation will apply.           -
except for the final Calculation Period where

 



IRD/IRS/10520738/HAN 2         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

    Linear Interpolation will apply.       Spread:   Plus 2.80000 % p.a.      
Floating Rate Day Count Fraction :   ACT/360       1st Floating Period:  
Februar 08, 2019 - March 04, 2019 ( 24 days)       1st Floating Rate:   5.29353
% p.a. (including Spread)       1st Floating Rate Interest Amount:   USD
22,303.41       Reset Dates:   The first day of each Calculation Period.      
Floating Rate Payer Payment Dates :   Each Floating Rate Payer Period End Date.
      Floating Rate Payer Period End Dates :   The 04th day of each month, from
and including March 04, 2019 to and including May 04, 2025 and the Termination
Date, subject to adjustment in accordance with the Modified Following Business
Day Convention.       Business Days:   London, New York       Calculation Agent:
  NORDDEUTSCHE LANDESBANK
GIROZENTRALE       ACCOUNT DETAILS           Your account     - for payments in
USD   PLEASE ADVISE.       Our account     - for payments in USD   JP MORGAN
CHASE BANK, NEW YORK
****
SWIFT CHASUS33

 

OFFICES

 

(a) The Office of NORDDEUTSCHE LANDESBANK GIROZENTRALE for this Transaction is
HANNOVER.

 



IRD/IRS/10520738/HAN 3         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

  

[tv513289_ex10-3img1.jpg]

 

(b) The Office of ACY E-175 LLC for this Transaction is BURLINGAME.

 

OTHER PROVISIONS

 

MSN17000172

 

We would like to inform you that due to the EMIR (European Market Infrastructure
Regulation) regulatory requirements, contracting parties are obliged to comply
with very short confirmation deadlines. Thus, transactions among Financial
Counterparties are to be signed by all parties 1 business day after Trade Date
and transactions under participation of at least one Non-Financial Counterparty
within 2 business days after Trade Date. In order to observe these deadlines, we
kindly ask you to return the countersigned confirmation before the expiry of
these deadlines.

 

For a person or company registered in Germany liable for taxation:

As from 01 January 2009, NORD/LB as paying agent must meet the requirement to
withhold and pay “Kapitalertragsteuer” (withholding tax) for derivatives where
no legally specified exemption is applicable. Please bear in mind that when
engaging yourself in derivative trading, this is the reason why credit and debit
entries might be reduced.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this Confirmation and returning it to us.

 

Yours sincerely,

 

Norddeutsche Landesbank Girozentrale

 

/s/ Thies   /s/ Beckert Thies   Beckert       Confirmed as of the date first
written:           ACY E-175 LLC           [tv513289_ex10-3img3.jpg]  
[tv513289_ex10-3img4.jpg]

 



IRD/IRS/10520738/HAN 4         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Annex A

 

Calculation Period Start
Date*:  Calculation Period End
Date*:   Notional Amount in USD   Change in Currency
Amount** in USD  February 08, 2019   March 04, 2019    6,320,000.00    —  March
04, 2019   April 04, 2019    6,244,191.11    -75,808.89  April 04, 2019   May
04, 2019    6,174,643.60    -69,547.51  May 04, 2019   June 04, 2019  
 6,106,619.70    -68,023.90  June 04, 2019   July 04, 2019    6,033,696.42  
 -72,923.28  July 04, 2019   August 04, 2019    5,963,173.55    -70,522.87 
August 04, 2019   September 04. 2019    5,892,323.91    -70,849.64  September
04, 2019   October 04, 2019    5,820,265.23    -72,058.68  October 04, 2019 
 November 04, 2019    5,747,883.43    -72,381.80  November 04, 2019   December
04, 2019    5,676,036.21    -71,847.22  December 04, 2019   January 04, 2020  
 5,603,007.66    -73,028.55  January 04, 2020   February 04, 2020  
 5,532,164.13    -70,843.53  February 04, 2020   March 04, 2020  
 5,457,663.53    -74,500.60  March 04, 2020   April 04, 2020    5,382,839.99  
 -74,823.54  April 04, 2020   May 04, 2020    5,310,910.46    -71,929.53  May
04, 2020   June 04, 2020    5,235,450.80    -75,459.66  June 04, 2020   July 04,
2020    5,160,446.59    -75,004.21  July 04, 2020   August 04, 2020  
 5,086,648.74    -73,797.85  August 04, 2020   September 04, 2020  
 5,010,216.97    -76,431.77  September 04, 2020   October 04, 2020  
 4,934,951.67    -75,265.30  October 04, 2020   November 04, 2020  
 4,859,337.61    -75,614.06  November 04, 2020   December 04, 2020  
 4,782,646.85    -76,690.76  December 04, 2020   January 04, 2021  
 4,705,612.20    -77,034.65  January 04, 2021   February 04, 2021  
 4,628,935.47    -76,676.73  February 04, 2021   March 04, 2021  
 4,551,903.44    -77,032.03  March 04, 2021   April 04, 2021    4,472,473.33  
 -79,430.11  April 04, 2021   May 04, 2021    4,396,053.34    -76,419.99  May
04, 2021   June 04, 2021    4,315,970.96    -80,082.38  June 04, 2021   July 04,
2021    4,237,488.77    -78,482.19  July 04, 2021   August 04, 2021  
 4,159,276.32    -78,212.45  August 04, 2021   September 04, 2021  
 4,078,824.67    -80,451.65  September 04, 2021   October 04, 2021  
 4,001,072.64    -77,752.03  October 04, 2021   November 04, 2021  
 3,918,739.13    -82,333.51 

 



IRD/IRS/10520738/HAN 5         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

November 04, 2021   December 04, 2021    3,838,416.32    -80,322.81  December
04, 2021   January 04, 2022    3,758,295.05    -80,121.27  January 04, 2022 
 February 04, 2022    3,676,105.27    -82,189.78  February 04, 2022   March 04,
2022    3,594,658.18    -81,447.09  March 04, 2022   April 04, 2022  
 3,511,221.78    -83,436.40  April 04, 2022   May 04, 2022    3,429,010.67  
 -82,211.11  May 04, 2022   June 04, 2022    3,345,906.09    -83,104.58  June
04, 2022   July 04, 2022    3,263,929.21    -81,976.88  July 04, 2022   August
04, 2022    3,179,596.51    -84,332.70  August 04, 2022   September 04, 2022  
 3,095,373.51    -84,223.00  September 04, 2022   October 04, 2022  
 3,012,160.86    -83,212.65  October 04, 2022   November 04, 2022  
 2,926,286.581    -85,874.28  November 04, 2022   December 04, 2022  
 2,841,365.10    -84,921.48  December 04, 2022   January 04, 2023  
 2,756,050.12    -85,314.98  January 04, 2023   February 04, 2023  
 2,669,927.87    -86,122.25  February 04, 2023   March 04, 2023  
 2,584,616.67    -85,311.20  March 04, 2023   April 04, 2023     2,496,953.03  
 -87,663.64  April 04, 2023   May 04, 2023    2,409,295.72    -87,657.31  May
04, 2023   June 04, 2023    2,321,618.56    -87,677.16  June 04, 2023   July 04,
2023    2,234,242.28    -87,376.28  July 04, 2023   August 04, 2023  
 2,145,780.16    -88,462.12  August 04, 2023   September 04, 2023  
 2,056,921.36    -88,858.80  September 04, 2023   October 04, 2023  
 1,968,279.00    -88,642.36  October 04, 2023   November 04, 2023  
 1,878,330.05    -89,948.95  November 04, 2023   December 04, 2023  
 1,789,114.23    -89,215.82  December 04, 2023   January 04, 2024  
 1,698,121.23    -90,993.00  January 04, 2024   February 04, 2024   
 1,607,508.87    -90,612.36  February 04, 2024   March 04, 2024  
 1,516,716.93    -90,791.94  March 04, 2024   April 04, 2024    1,424,583.89  
 -92,133.04  April 04, 2024   May 04, 2024    1,332,704.05    -91,879.84  May
04, 2024   June 04, 2024    1,240,796.89    -91,907.16  June 04, 2024   July 04,
2024    1,147,509.06    -93,287.83  July 04, 2024   August 04, 2024  
 1,054,345.37    -93,163.69  August 04, 2024   September 04, 2024  
 960,749.98    -93,595.39   September 04, 2024   October 04, 2024  
 866,577.31    -94,172.67  October 04, 2024   November 04, 2024    771,982.34  
 -94,594.97  November 04, 2024   December 04, 2024    677,078.59    -94,903.75 
December 04, 2024   January 04, 2025    581,633.89    -95,444.70 

 



IRD/IRS/10520738/HAN 6         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

January 04, 2025  February 04, 2025   486,022.01    -95,611.88  February 04,
2025  March 04, 2025   389,647.92    -96,374.09  March 04, 2025  April 04, 2025 
 292,797.85    -96,850.07  April 04, 2025  May 04, 2025   195,673.73  
 -97,124.12  May 04, 2025  May 30, 2025   98,128.82    -97,544.91 

 

* subject to adjustment in accordance with the applicable Business Day
Convention



**on the Calculation Period Start Date

 



IRD/IRS/10520738/HAN 7         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

ACY SN 19002 Limited     Suite 310   OTC Confirmations Chapin Avenue 1440   Ilka
Bredemann 94010 Burlingame     United States   Georgsplatz 1     D-30159
Hannover     Germany           Phone: ****     Fax: ****           Our
Reference:     IRD/IRS/10520675/HAN     UTI: ****           Your Reference:    
      February 11, 2019

 

Interest Rate Swap

 

Dear Sirs,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the "Transaction").

 

This letter agreement constitutes a "Confirmation" as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. ("ISDA"),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the 2002
ISDA Master Agreement dated as of February 07, 2019, as amended and supplemented
from time to time (the "Agreement"), between you and us.

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Trade Date:

  February 07, 2019     (time of trade ; 5:50 pm Hannover time) Effective Date:
  February 08, 2019

 



IRD/IRS/10520675/HAN 1         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Termination Date:   October 03, 2020, subject to adjustment in accordance with
the Modified Following Business Day Convention.       FIXED AMOUNTS          
Fixed Rate Payer:   ACY SN 19002 Limited       Fixed Rate Payer Notional Amount:
  USD 9,100,000.00, subject to change as set forth in Annex A       Fixed Rate:
  5.957000 % p.a.       Fixed Rate Day Count Fraction :   ACT/360       Fixed
Rate Payer Payment Dates :   Each Fixed Rate Payer Period End Date.       Fixed
Rate Payer Period End Dates :   Each 24 March, 24 June, 24 September, 24
December, from and including March 24, 2019 to and including September 24, 2020
and the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.       Business Days:   London, New York      
FLOATING AMOUNTS           Floating Rate Payer:   NORDDEUTSCHE LANDESBANK
GIROZENTRALE       Floating Rate Payer Notional Amount:   USD 9,100,000.00,
subject to change as set forth in Annex A       Floating Rate Option :  
USD-LIBOR-BBA       Designated Maturity:   3 month(s)           - except for the
initial Calculation Period where Linear Interpolation will apply.           -
except for the final Calculation Period where Linear Interpolation will apply.  
    Spread :   Plus 3.20000 % p.a.

 



IRD/IRS/10520675/HAN 2         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Floating Rate Day Count Fraction :   ACT/360       1st Floating Period :  
Februar 08, 2019 - March 25, 2019 (45 days)       1st Floating Rate:   5.76562 %
p.a. (including Spread)       1st Floating Rate Interest Amount:   USD 65,583.93
      Reset Dates:   The first day of each Calculation Period.       Floating
Rate Payer Payment Dates :   Each Floating Rate Payer Period End Date.      
Floating Rate Payer Period End Dates :   Each 24 March, 24 June, 24 September,
24 December, from and including March 24, 2019 to and including September
24,2020 and the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.       Business Days :   London, New
York       Calculation Agent :   NORDDEUTSCHE LANDESBANK
GIROZENTRALE       ACCOUNT DETAILS           Your account     - for payments in
USD   PLEASE ADVISE       Our account     - for payments in USD   JP MORGAN
CHASE BANK, NEW YORK
****
SWIFT CHASUS33

 

OFFICES

 

(a) The Office of NORDDEUTSCHE LANDESBANK GIROZENTRALE for this Transaction is
HANNOVER.

 

(b) The Office of ACY SN 19002 Limited for this Transaction is BURLINGAME.

 



IRD/IRS/10520675/HAN 3         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

OTHER PROVISIONS

 

none.

 

We would like to inform you that due to the EMIR (European Market Infrastructure
Regulation) regulatory requirements, contracting parties are obliged to comply
with very short confirmation deadlines. Thus, transactions among Financial
Counterparties are to be signed by all parties 1 business day after Trade Date
and transactions under participation of at least one Non-Financial Counterparty
within 2 business days after Trade Date. In order to observe these deadlines, we
kindly ask you to return the countersigned confirmation before the expiry of
these deadlines.

 

For a person or company registered in Germany liable for taxation:

As from 01 January 2009, NORD/LB as paying agent must meet the requirement to
withhold and pay "Kapitalertragsteuer" (withholding tax) for derivatives where
no legally specified exemption is applicable. Please bear in mind that when
engaging yourself in derivative trading, this is the reason why credit and debit
entries might be reduced.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this Confirmation and returning it to us.

 

Yours sincerely,

 

Norddeutsche Landesbank Girozentrale           /s/ Grünewald   /s/ Bredemann
Grünewald   Bredemann       Confirmed as of the date first written:          
ACY SN 19002 Limited    

 

[tv513289_ex10-3img3.jpg]   [tv513289_ex10-3img4.jpg]

 



IRD/IRS/10520675/HAN 4         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Annex A



 

Calculation Period Start
Date*:  Calculation Period End
Date*:  Notional Amount in USD   Change in Currency
Amount** in USD  February 08, 2019  March 24, 2019   9,100,000.00    —  March
24, 2019  June 24, 2019   8,549,081.85    -550,918.15  June 24, 2019  September
24, 2019   8,059,134.67    -489,947.18  September 24, 2019  December 24, 2019 
 7,563,143.44    -495,991.23  December 24, 2019  March 24, 2020   7,058,350.02  
 -504,793.42  March 24, 2020  June 24, 2020   6,545,955.44    -512,394.58  June
24, 2020  September 24, 2020   6,026,928.41    -519,027.03   September 24, 2020 
October 03, 2020   5,500,000.00    -526,928.41 

 

* subject to adjustment in accordance with the applicable Business Day
Convention

**on the Calculation Period Start Date

 



IRD/IRS/10520675/HAN 5         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

ACY SN 19003 Limited     Chapin Avenue 1440   OTC Confirmations Suite 310  
Constanze Beckert 94010 Burlingame     United States   Georgsplatz 1     D-30159
Hannover     Germany           Phone: +49-511-361-9748     Fax:+49-511-361-4429
          Our Reference:     IRD/IRS/10520729/HAN     UTI:     ****       Fax:
****         Your Reference:           February 08, 2019

 

Interest Rate Swap

 

Dear Sirs,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the "Transaction").

 

This letter agreement constitutes a "Confirmation" as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. ("ISDA"),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the 2002
ISDA Master Agreement dated as of February 07, 2019, as amended and supplemented
from time to time (the "Agreement"), between you and us.

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Trade Date: February 07, 2019

 



IRD/IRS/10520729/HAN 1         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

    (time of trade : 5:50 pm Hannover time) Effective Date:   February 08, 2019
      Termination Date:   November 07, 2020, subject to adjustment in accordance
with the Modified Following Business Day Convention.       FIXED AMOUNTS        
  Fixed Rate Payer:   ACY SN 19003 Limited       Fixed Rate Payer Notional
Amount:   USD 9,100,000.00, subject to change as set forth in Annex A      
Fixed Rate:   5.958000 % p.a.       Fixed Rate Day Count Fraction :   ACT/360  
    Fixed Rate Payer Payment Dates :   Each Fixed Rate Payer Period End Date.  
    Fixed Rate Payer Period End Dates :   Each 24 March, 24 June, 24 September
and 24 December, from and including March 24, 2019 to and including September
24, 2020 and the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.       Business Days:   London, New
York       FLOATING AMOUNTS           Floating Rate Payer:   NORDDEUTSCHE
LANDESBANK
GIROZENTRALE       Floating Rate Payer Notional Amount:   USD 9,100,000.00,
subject to change as set forth in Annex A       Floating Rate Option :  
USD-LIBOR-BBA       Designated Maturity:   3 month(s)           - except for the
initial Calculation Period where Linear Interpolation will apply.           -
except for the final Calculation Period where Linear Interpolation will apply.

 



IRD/IRS/10520729/HAN 2         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Spread :   Plus 3.20000 % p.a.       Floating Rate Day Count Fraction :  
ACT/360       1st Floating Period :   Februar 08, 2019 - March 25, 2019 (45
days)       1st Floating Rate:   5.76562 % p.a. (including Spread)       1st
Floating Rate Interest Amount:   USD 65,583.93       Reset Dates :   The first
day of each Calculation Period.       Floating Rate Payer Payment Dates :   Each
Floating Rate Payer Period End Date.       Floating Rate Payer Period End Dates
:   Each 24 March, 24 June, 24 September and 24 December, from and including
March 24, 2019 to and including September 24, 2020 and the Termination Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention.       Business Days :   London, New York       Calculation Agent :  
NORDDEUTSCHE LANDESBANK
GIROZENTRALE       ACCOUNT DETAILS           Your account     - for payments in
USD   PLEASE ADVISE       Our account     - for payments in USD   JP MORGAN
CHASE BANK, NEW YORK
****
SWIFT CHASUS33

 

OFFICES

 

(a) The Office of NORDDEUTSCHE LANDESBANK GIROZENTRALE for this Transaction is
HANNOVER.

 



IRD/IRS/10520729/HAN 3         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

(b) The Office of ACY SN 19003 Limited for this Transaction is BURLINGAME.

 

OTHER PROVISIONS

 

none

 

We would like to inform you that due to the EMIR (European Market Infrastructure
Regulation) regulatory requirements, contracting parties are obliged to comply
with very short confirmation deadlines. Thus, transactions among Financial
Counterparties are to be signed by all parties 1 business day after Trade Date
and transactions under participation of at least one Non-Financial Counterparty
within 2 business days after Trade Date. In order to observe these deadlines, we
kindly ask you to return the countersigned confirmation before the expiry of
these deadlines.

 

For a person or company registered in Germany liable for taxation:

 

As from 01 January 2009, NORD/LB as paying agent must meet the requirement to
withhold and pay “Kapitalertragsteuer” (withholding tax) for derivatives where
no legally specified exemption is applicable. Please bear in mind that when
engaging yourself in derivative trading, this is the reason why credit and debit
entries might be reduced.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this Confirmation and returning it to us.

 

Yours sincerely,

 

Norddeutsche Landesbank Girozentrale

 

/s/ Thies    /s/ Beckert  Thies   Beckert

 

Confirmed as of the date first written:

 

ACY SN 19003 Limited

 

[tv513289_ex10-3img3.jpg]   [tv513289_ex10-3img4.jpg]

 



IRD/IRS/10520729/HAN 4         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Annex A

 

Calculation Period Start
Date*:  Calculation Period End
Date*:  Notional Amount in USD   Change in Currency
Amount** in USD  February 08, 2019  March 24, 2019   9,100,000.00    —  March
24, 2019  June 24, 2019   8,549,075.71    -550,924.29  June 24, 2019  September
24, 2019   8,059,132.51    -489,943.20  September 24, 2019  December 24, 2019 
 7,563,144.32    -495,988.19  December 24, 2019  March 24, 2020   7,058,352.51  
 -504,791.81  March 24, 2020  June 24, 2020   6,545,958.29    -512,394.22  June
24, 2020  September 24, 2020   6,026,930.50    -519,027.79  September 24, 2020 
November 07, 2020   5,500,000.00    -526,930.50 

 

* subject to adjustment in accordance with the applicable Business Day
Convention

**on the Calculation Period Start Date

 



IRD/IRS/10520729/HAN 5         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

ACY E-175 LLC     OTC Confirmations   Constanze Beckert Suite 310   Chapin
Avenue 1440 Georgsplatz 1   D-30159 Hannover 94010 Burlingame Germany United
States     Phone: ****   Fax: ****       Our Reference:   IRD/IRS/10520740/HAN  
UTI: ****     Fax:  ****             Your Reference:       February 08, 2019

 

Interest Rate Swap

 

Dear Sirs,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Transaction”).

 

This letter agreement constitutes a “Confirmation” as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the 2002
ISDA Master Agreement dated as of February 07, 2019, as amended and supplemented
from time to time (the “Agreement”), between you and us.

 

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 



IRD/IRS/10520740/HAN 1         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

2. The terms of the Transaction to which this Confirmation relates are as
follows:

 

Trade Date : February 07, 2019
(time of trade : 5:50 pm Hannover time)     Effective Date : February 08, 2019  
  Termination Date : May 30, 2025, subject to adjustment in accordance with the
Modified Following Business Day Convention.     FIXED AMOUNTS       Fixed Rate
Payer : ACY E-175 LLC     Fixed Rate Payer Notional Amount : USD 6,320,000.00,
subject to change as set forth in Annex A     Fixed Rate : 5.381000 % p.a.    
Fixed Rate Day Count Fraction : ACT/360     Fixed Rate Payer Payment Dates :
Each Fixed Rate Payer Period End Date.     Fixed Rate Payer Period End Dates :
The 04th day of each month, from and including March 04, 2019 to and including
May 04, 2025 and the Termination Date, subject to adjustment in accordance with
the Modified Following Business Day Convention.     Business Days : London, New
York     FLOATING AMOUNTS       Floating Rate Payer : NORDDEUTSCHE LANDESBANK
GIROZENTRALE     Floating Rate Payer Notional Amount : USD 6,320,000.00, subject
to change as set forth in Annex A     Floating Rate Option : USD-LIBOR-BBA    
Designated Maturity : 1 month(s)       - except for the initial Calculation
Period where Linear Interpolation will apply.

 



IRD/IRS/10520740/HAN 2         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

  - except for the final Calculation Period where Linear Interpolation will
apply.     Spread : Plus 2.80000 % p.a.     Floating Rate Day Count Fraction :
ACT/360     1st Floating Period : Februar 08, 2019 - March 04, 2019 (24 days)  
  1st Floating Rate : 5.29353 % p.a. (including Spread)     1st Floating Rate
Interest Amount : USD 22,303.41     Reset Dates : The first day of each
Calculation Period.     Floating Rate Payer Payment Dates : Each Floating Rate
Payer Period End Date.     Floating Rate Payer Period End Dates : The 04th day
of each month, from and including March 04, 2019 to and including May 04, 2025
and the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.     Business Days : London, New York    
Calculation Agent : NORDDEUTSCHE LANDESBANK
GIROZENTRALE     ACCOUNT DETAILS       Your account PLEASE ADVISE. - for
payments in USD       Our account   - for payments in USD JP MORGAN CHASE BANK,
NEW YORK
****
SWIFT CHASUS33

 

OFFICES

 

(a) The Office of NORDDEUTSCHE LANDESBANK GIROZENTRALE for this Transaction is
HANNOVER.

 



IRD/IRS/10520740/HAN 3         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

(b) The Office of ACY E-175 LLC for this Transaction is BURLINGAME.

 

OTHER PROVISIONS

 

MSN17000173

 

We would like to inform you that due to the EMIR (European Market Infrastructure
Regulation) regulatory requirements, contracting parties are obliged to comply
with very short confirmation deadlines. Thus, transactions among Financial
Counterparties are to be signed by all parties 1 business day after Trade Date
and transactions under participation of at least one Non-Financial Counterparty
within 2 business days after Trade Date. In order to observe these deadlines, we
kindly ask you to return the countersigned confirmation before the expiry of
these deadlines.

 

For a person or company registered in Germany liable for taxation:

 

As from 01 January 2009, NORD/LB as paying agent must meet the requirement to
withhold and pay “Kapitalertragsteuer” (withholding tax) for derivatives where
no legally specified exemption is applicable. Please bear in mind that when
engaging yourself in derivative trading, this is the reason why credit and debit
entries might be reduced.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this Confirmation and returning it to us.

 

Yours sincerely,

 

Norddeutsche Landesbank Girozentrale

 

/s/ Thies    /s/ Beckert  Thies   Beckert

 

Confirmed as of the date first written:

 

ACY E-175 LLC

 

[tv513289_ex10-3img3.jpg]   [tv513289_ex10-3img4.jpg]

 



IRD/IRS/10520740/HAN 4         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

Annex A

 

Calculation Period Start
Date*:  Calculation Period End
Date*:  Notional Amount in USD   Change in Currency
Amount** in USD  February 08, 2019  March 04, 2019   6,320,000.00    —  March
04, 2019  April 04, 2019   6,244,191.11    -75,808.89  April 04, 2019  May 04,
2019   6,174,643.60    -69,547.51  May 04,2019  June 04, 2019   6,106,619.70  
 -68,023.90  June 04, 2019  July 04, 2019   6,033,696.42    -72,923.28  July 04,
2019  August 04, 2019   5,963,173.55    -70,522.87  August 04, 2019  September
04, 2019   5,892,323.91    -70,849.64  September 04, 2019  October 04, 2019 
 5,820,265.23    -72,058.68  October 04, 2019  November 04, 2019 
 5,747,883.43    -72,381.80  November 04, 2019  December 04, 2019 
 5,676,036.21    -71,847.22  December 04, 2019  January 04, 2020 
 5,603,007.66    -73,028.55  January 04, 2020  February 04, 2020 
 5,532,164.13    -70,843.53  February 04, 2020  March 04, 2020   5,457,663.53  
 -74,500.60  March 04, 2020  April 04, 2020   5,382,839.99    -74,823.54  April
04, 2020  May 04, 2020   5,310,910.46    -71,929.53  May 04, 2020  June 04,
2020   5,235,450.80    -75,459.66  June 04, 2020  July 04, 2020   5,160,446.59  
 -75,004.21  July 04, 2020  August 04, 2020   5,086,648.74    -73,797.85  August
04, 2020  September 04, 2020   5,010,216.97    -76,431.77  September 04, 2020 
October 04, 2020   4,934,951.67    -75,265.30  October 04, 2020  November 04,
2020   4,859,337.61    -75,614.06  November 04, 2020  December 04, 2020 
 4,782,646.85    -76,690.76  December 04, 2020  January 04, 2021 
 4,705,612.20    -77,034.65  January 04, 2021  February 04, 2021 
 4,628,935.47    -76,676.73  February 04, 2021  March 04, 2021   4,551,903.44  
 -77,032.03  March 04, 2021  April 04, 2021   4,472,473.33    -79,430.11  April
04, 2021  May 04, 2021   4,396,053.34    -76,419.99  May 04, 2021  June 04,
2021   4,315,970.96    -80,082.38  June 04, 2021  July 04, 2021   4,237,488.77  
 -78,482.19  July 04, 2021  August 04, 2021   4,159,276.32    -78,212.45  August
04, 2021  September 04, 2021   4,078,824.67    -80,451.65  September 04, 2021 
October 04, 2021   4,001,072.64    -77,752.03  October 04, 2021  November 04,
2021   3,918,739.13    -82,333.51 

 



IRD/IRS/10520740/HAN 5         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

November 04, 2021  December 04, 2021   3,838,416.32    -80,322.81  December 04,
2021  January 04, 2022   3,758,295.05    -80,121.27  January 04, 2022  February
04, 2022   3,676,105.27    -82,189.78  February 04, 2022  March 04, 2022 
 3,594,658.18    -81,447.09  March 04, 2022  April 04, 2022   3,511,221.78  
 -83,436.40  April 04, 2022  May 04, 2022   3,429,010.67    -82,211.11  May 04,
2022  June 04, 2022   3,345,906.09    -83,104.58  June 04, 2022  July 04, 2022 
 3,263,929.21    -81,976.88  July 04, 2022  August 04, 2022   3,179,596.51  
 -84,332.70  August 04, 2022  September 04, 2022   3,095,373.51    -84,223.00 
September 04, 2022  October 04, 2022   3,012,160.86    -83,212.65  October 04,
2022  November 04, 2022   2,926,286.58    -85,874.28  November 04, 2022 
December 04, 2022   2,841,365.10    -84,921.48  December 04, 2022  January 04,
2023   2,756,050.12    -85,314.98  January 04, 2023  February 04, 2023 
 2,669,927.87    -86,122.25  February 04, 2023  March 04, 2023   2,584,616.67  
 -85,311.20  March 04, 2023  April 04, 2023   2,496,953.03    -87,663.64  April
04, 2023  May 04, 2023   2,409,295.72    -87,657.31  May 04, 2023  June 04,
2023   2,321,618.56    -87,677.16  June 04, 2023  July 04, 2023   2,234,242.28  
 -87,376.28  July 04, 2023  August 04, 2023   2,145,780.16    -88,462.12  August
04, 2023  September 04, 2023   2,056,921.36    -88,858.80  September 04, 2023 
October 04, 2023   1,968,279.00    -88,642.36  October 04, 2023  November 04,
2023   1,878,330.05    -89,948.95  November 04, 2023  December 04, 2023 
 1,789,114.23    -89,215.82  December 04, 2023  January 04, 2024 
 1,698,121.23    -90,993.00  January 04, 2024  February 04, 2024 
 1,607,508.87    -90,612.36  February 04, 2024  March 04, 2024   1,516,716.93  
 -90,791.94  March 04, 2024  April 04, 2024   1,424,583.89    -92,133.04  April
04, 2024  May 04, 2024   1,332,704.05    -91,879.84  May 04, 2024  June 04,
2024   1,240,796.89    -91,907.16  June 04, 2024  July 04, 2024   1,147,509.06  
 -93,287.83  July 04, 2024  August 04, 2024   1,054,345.37    -93,163.69  August
04, 2024  September 04, 2024   960,749.98    -93,595.39  September 04, 2024 
October 04, 2024   866,577.31    -94,172.67  October 04, 2024  November 04,
2024   771,982.34    -94,594.97  November 04, 2024  December 04, 2024 
 677,078.59    -94,903.75  December 04, 2024  January 04, 2025   581,633.89  
 -95,444.70 

 



IRD/IRS/10520740/HAN 6         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

 

 

[tv513289_ex10-3img1.jpg]

 

January 04, 2025  February 04, 2025   486,022.01    -95,611.88  February 04,
2025  March 04, 2025   389,647.92    -96,374.09  March 04, 2025  April 04, 2025 
 292,797.85    -96,850.07  April 04, 2025  May 04, 2025   195,673.73  
 -97,124.12  May 04, 2025  May 30, 2025   98,128.82    -97,544.91 

 

* subject to adjustment in accordance with the applicable Business Day
Convention

**on the Calculation Period Start Date

 



IRD/IRS/10520740/HAN 7         Norddeutsche Landesbank Friedrichswall 10
www.nordlb.de Anstalt des öffentlichen Rechts mit Sitz in -Girozentrale- 30159
Hannover Telefon **** Hannover – AG Hannover HRA 26247     Telefax ****
Braunschweig – AG Braunschweig HRA 10261 [tv513289_ex10-3img2.jpg] Finanzgruppe
Postfach 30151 Hannover BIC NOLADE2HXXX Magdeburg – AG Stendal HRA 22150

 

 

